RECOMMENDED FOR PUBLICATION
                                       Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                              File Name: 21a0188p.06

                        UNITED STATES COURT OF APPEALS
                                          FOR THE SIXTH CIRCUIT



                                                                    ┐
 DANNY HILL,
                                                                    │
                                        Petitioner-Appellant,       │
                                                                     >        Nos. 99-4317/14-3718
             v.                                                     │
                                                                    │
 TIMOTHY SHOOP, Warden,                                             │
                                       Respondent-Appellee.         │
                                                                    ┘
                                    On Petition for Rehearing En Banc
              United States District Court for the Northern District of Ohio at Youngstown.
                No. 4:96-cv-00795—Paul R. Matia and John R. Adams, District Judges.

                                    Argued En Banc: December 2, 2020

                                    Decided and Filed: August 20, 2021

          Before: SUTTON, Chief Circuit Judge; MERRITT, MOORE, COLE, CLAY,
        GIBBONS, GRIFFIN, KETHLEDGE, WHITE, STRANCH, DONALD, THAPAR,
              BUSH, LARSEN, NALBANDIAN, and READLER, Circuit Judges.
                                              _________________

                                                   COUNSEL

ARGUED EN BANC: Vicki Ruth Adams Werneke, FEDERAL PUBLIC DEFENDER’S
OFFICE, Cleveland, Ohio, for Appellant. Benjamin M. Flowers, OFFICE OF THE OHIO
ATTORNEY GENERAL, Columbus, Ohio, for Appellee. ON SUPPLEMENTAL BRIEF:
Vicki Ruth Adams Werneke, Lori B. Riga, FEDERAL PUBLIC DEFENDER’S OFFICE,
Cleveland, Ohio, for Appellant. Benjamin M. Flowers, Stephen E. Maher, Michael J.
Hendershot, OFFICE OF THE OHIO ATTORNEY GENERAL, Columbus, Ohio, for Appellee.
Sarah K. Campbell, OFFICE OF THE TENNESSEE ATTORNEY GENERAL, Nashville,
Tennessee, Kevin J. Truitt, DISABILITY RIGHTS OHIO, Columbus, Ohio, for Amici Curiae.




         
           Pursuant to 6 Cir. I.O.P. 35(c), Composition of the En Banc Court, Judge Merritt, senior judge of the court
who sat on the original panel in this case, participated in this decision. Judge Murphy recused himself from
participation in this decision.
 Nos. 99-4317/14-3718                        Hill v. Shoop                               Page 2


       GIBBONS, J., delivered the opinion of the court in which SUTTON, C.J., and GRIFFIN,
KETHLEDGE, THAPAR, BUSH, LARSEN, NALBANDIAN, and READLER, JJ., joined.
MOORE, J. (pp. 29–63), delivered a separate dissenting opinion, in which MERRITT, COLE,
CLAY, WHITE, STRANCH, and DONALD, JJ., joined. An excerpt of the panel’s 2018
opinion, see 881 F.3d 483 (6th Cir. 2018), is appended, (app. 64–81).

                                        _________________

                                             OPINION
                                        _________________

       JULIA SMITH GIBBONS, Circuit Judge. In this death penalty habeas case, appellant
Danny Hill seeks collateral review of his conviction for the murder of Raymond Fife, a twelve-
year-old boy. The case has been to the Supreme Court once and before panels of this court
twice. The core issue in the underlying state case was whether Hill was ineligible for the death
penalty because he is intellectually disabled, a question that became pertinent after the Supreme
Court’s 2002 decision in Atkins v. Virginia. 536 U.S. 304 (2002). Before us, the issues are
whether, under governing AEDPA review principles, the state court decision “was contrary to, or
involved an unreasonable application of, clearly established Federal law, as determined by the
Supreme Court of the United States” or was “based on an unreasonable determination of the
facts in light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d). We
conclude that the state court’s resolution of the issue does not meet either of the criteria that
would permit a federal court to disturb a state conviction. Thus, we affirm the district court’s
denial of Hill’s petition for a writ of habeas corpus.

                                                  I.

       In 1986, a three-judge Ohio state court panel convicted Hill of the murder of Raymond
Fife, a twelve-year-old boy. State v. Hill, 894 N.E.2d 108, 111 (Ohio Ct. App. 2008). Hill
abused and injured Fife in multiple horrible ways. Id. Fife was found by his father and died two
days later. Id. The same panel sentenced Hill to death. Id. During the mitigation stage of Hill’s
sentencing, the court heard testimony from three medical professionals about whether Hill was
 Nos. 99-4317/14-3718                               Hill v. Shoop                                            Page 3


intellectually disabled.1 One found that Hill’s intelligence level “fluctuat[ed] between mild
retarded and borderline intellectual functioning,” another that Hill fell “in the mild range of
mental retardation,” and the last that Hill’s “upper level cortical functioning indicated very poor
efficiency.”      Id. at 112 (quoting State v. Hill, 595 N.E.2d 884, 901 (Ohio 1992)).
After considering this evidence, the Ohio state court found that the record evidence suggested
that Hill had a “diminished mental capacity” and that testimony suggested he would be
“categorized as mildly to moderately retarded.” Id. (quoting State v. Hill, Nos. 3720, 3745, 1989
WL 142761, at *32 (Ohio Ct. App. Nov. 27, 1989)). The Ohio Court of Appeals and Ohio
Supreme Court both affirmed the trial court’s imposition of the death penalty because they found
that the aggravating circumstances outweighed any mitigating factors, including Hill’s
diminished intellectual capacity. Id.

         In 2002, the Supreme Court decided Atkins v. Virginia, which held that it was
unconstitutional to execute the intellectually disabled. 536 U.S. 304 (2002). The Atkins Court
provided some discussion of the clinical definitions of intellectual disability, but it left it to the
states to “develop[] appropriate ways to enforce the constitutional restriction upon [their]
execution of sentences.” Id. at 317 (second alteration in original) (quoting Ford v. Wainwright,
477 U.S. 399, 416–17 (1986)). In State v. Lott, the Ohio Supreme Court articulated a three-part
test for establishing intellectual disability based on Atkins: “(1) significantly subaverage
intellectual functioning, (2) significant limitations in two or more adaptive skills, such as
communication, self-care, and self-direction, and (3) onset before the age of 18.” 779 N.E.2d
1011, 1014 (Ohio 2002), overruled by State v. Ford, 140 N.E.3d 616 (Ohio 2019).

         In response to Atkins, Hill filed a petition for state post-conviction relief in 2003. State v.
Hill, 894 N.E.2d at 113. The trial court held an evidentiary hearing, and Hill, the prosecution,
and the court each chose a medical expert to evaluate Hill’s intellectual capabilities. Id. Hill
retained Dr. David Hammer, a professor and director of psychology services at the Ohio State
University; the prosecution hired Dr. Gregory Olley, a professor and director of the Center for


         1
          At the time, the condition was referred to as “mental retardation.” While some of the past decisions and
material we cite use that outdated terminology, the preferred term in the current lexicon is “intellectual disability.”
See Hall v. Florida, 572 U.S. 701, 704 (2014).
 Nos. 99-4317/14-3718                             Hill v. Shoop                                        Page 4


the Study of Development and Learning at the University of North Carolina at Chapel Hill; and
the court appointed Dr. Nancy Huntsman, a forensic psychologist who worked at the Court
Psychiatric Clinic in Cleveland, Ohio. Id. The Ohio Court of Appeals, in reviewing Hill’s
Atkins claim, described the trial court proceedings as follows:

        In April 2004, Drs. Olley, Hammer, and Huntsman evaluated Hill at the
        Mansfield Correctional Institution for the purposes of preparing for the Atkins
        hearing. At this time, Hill was administered the Wechsler Adult Intelligence
        Scale (“WAIS–III”) IQ test, the Test of Mental Malingering, the Street Survival
        Skills Questionnaire, and the Woodcock–Johnson–III. The doctors concurred that
        Hill was either “faking bad” and/or malingering in the performance of these tests.
        As a result, the full scale IQ score of 58 obtained on this occasion was deemed
        unreliable, and no psychometric assessment of Hill’s current adaptive functioning
        was possible. Thus, the doctors were forced to rely on collateral sources in
        reaching their conclusions, such as Hill’s school records containing evaluations of
        his intellectual functioning, evaluations performed at the time of Hill’s sentencing
        and while Hill was on death row, institutional records from the Southern Ohio
        Correctional Institution and the Mansfield Correctional Institution, interviews
        with Hill, corrections officers, and case workers, and prior court records and
        testimony.
        The evidentiary hearing on Hill’s Atkins petition was held on October 4 through 8
        and 26 through 29, 2004, and on March 23 through 24, 2005. Doctors Olley and
        Huntsman testified that in their opinion, Hill is not mentally retarded. Doctor
        Hammer concluded that Hill qualifies for a diagnosis of mild mental retardation.

Id. at 113–14.

        The trial court held that Hill was not intellectually disabled and rejected his Atkins claim.
Id. at 114. The Ohio Court of Appeals affirmed, finding that Hill failed to prove he suffered
from two or more significant limitations in adaptive skills that manifested before age 18. Id. at
126–27. The Ohio Supreme Court, with two justices dissenting, declined to hear Hill’s appeal.
State v. Hill, 912 N.E.2d 107 (Ohio 2009) (Table).

        Hill then filed a petition for a writ of habeas corpus, which the district court denied. The
district court concluded that Hill had not overcome the highly deferential standard of review
under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”).2                             Hill v.


        2
          The district court was critical of the Ohio Court of Appeals opinion. Some of us agree with some of its
observations. Here, however, we do not itemize the opinion’s possible flaws in order to focus attention on our
 Nos. 99-4317/14-3718                                Hill v. Shoop                                   Page 5


Anderson, No. 4:96 CV 00795, 2014 WL 2890416, at *51 (N.D. Ohio June 25, 2014). The
district court explained that while reasonable minds may disagree with the state court’s
determination and weighing of the evidence, the state court’s “conclusion regarding Hill’s
adaptive behavior at the time he filed his Atkins claim was supported by sufficient credible
evidence and, most importantly, the opinions of two experts.” Id.

        Hill appealed, and a panel of judges on this court reversed the district court’s decision on
Hill’s Atkins claim.         The panel found that “the state court judgment . . . amounted to an
unreasonable application of the standard articulated by the Supreme Court in Atkins and as later
explained by Hall and Moore.”3 Hill v. Anderson, 881 F.3d 483, 489 (6th Cir. 2018). In
addition to his Atkins claim, Hill raised four other issues on appeal: an ineffective assistance of
counsel claim related to his Atkins hearing, a Miranda claim, a claim of prosecutorial
misconduct, and a due process claim based on the trial court’s alleged failure to hold a pretrial
competency hearing. Id. at 487. The panel pretermitted Hill’s ineffective assistance of counsel
claim and affirmed the district court’s denial of the other three claims, which Hill has not
challenged. Id. The Warden filed a petition for rehearing en banc, which was denied. He then
filed a petition for a writ of certiorari, which the Supreme Court granted.

        The Supreme Court vacated and remanded, finding that the panel’s “reliance on Moore
was plainly improper under § 2254(d)(1).” Shoop v. Hill, 139 S. Ct. 504, 505 (2019) (per
curiam). The Court explained that “habeas relief may be granted only if the state court’s
adjudication ‘resulted in a decision that was contrary to, or involved an unreasonable application
of,’ Supreme Court precedent that was ‘clearly established’ at the time of the adjudication.” Id.
at 506 (quoting 28 U.S.C. § 2254(d)(1)). Because Moore was decided after Hill’s state-court
proceedings, the Court found that the panel erred by relying on Moore when determining
whether habeas relief was warranted under § 2254(d)(1). Id. at 508–09. The Court ordered that
“[o]n remand, the [panel] should determine whether its conclusions can be sustained based
strictly on legal rules that were clearly established in the decisions of this Court at the relevant


modest review role: that of determining whether the Ohio Court of Appeals unreasonably concluded that Hill was
not intellectually disabled.
        3
            See Hall v. Florida, 572 U.S. 701 (2014); Moore v. Texas, 137 S. Ct. 1039 (2017).
 Nos. 99-4317/14-3718                        Hill v. Shoop                                    Page 6


time.” Id. at 509. The Supreme Court did not directly comment on any other part of the panel’s
decision, including its analysis under § 2254(d)(2) or Hill’s other four claims for relief. See
generally id.

       On remand, the panel again granted Hill relief on his Atkins claim. Hill v. Anderson, 960
F.3d 260, 265 (6th Cir. 2020) (per curiam). The panel also once again pretermitted Hill’s
ineffective assistance of counsel claim and affirmed the district court’s denial of Hill’s other
three claims, incorporating its prior opinion in full. Id. at 265, 283.

       The Warden filed a petition for rehearing en banc on Hill’s Atkins claim, arguing that the
panel erred under both § 2254(d)(1) and § 2254(d)(2). This court granted en banc review, which
vacated the prior panel decision. Because we conclude that Hill’s Atkins claim does not satisfy
the demanding AEDPA standard, we affirm the district court’s denial of habeas relief. In
addition to our discussion of his Atkins claim, we find that Hill’s ineffective assistance of counsel
claim fails on its merits. We also reinstate the panel’s prior discussion affirming the district
court’s denial of Hill’s remaining claims to the extent it is consistent with this opinion.

                                                  II.

       Under 28 U.S.C. § 2254(d)(1), a federal court may grant a writ of habeas corpus if the
state court decision “was contrary to, or involved an unreasonable application of, clearly
established Federal law, as determined by the Supreme Court of the United States.” 28 U.S.C.
§ 2254(d)(1). A state court’s decision is an “unreasonable application” of clearly established
federal law if it “correctly identifies the governing legal rule but applies it unreasonably to the
facts of a particular prisoner’s case.” Williams v. Taylor, 529 U.S. 362, 407–08 (2000). “The
‘unreasonable application’ clause requires the state court decision to be more than incorrect or
erroneous”—it must be “objectively unreasonable.” Lockyer v. Andrade, 538 U.S. 63, 75 (2003).
Objective unreasonableness is a higher standard than clear error. See White v. Woodall, 572 U.S.
415, 419 (2014). To demonstrate that the state court’s decision was objectively unreasonable,
the petitioner “must show that the state court’s ruling on the claim being presented in federal
court was so lacking in justification that there was an error well understood and comprehended in
 Nos. 99-4317/14-3718                       Hill v. Shoop                                  Page 7


existing law beyond any possibility for fairminded disagreement.”          Id. at 419–20 (quoting
Harrington v. Richter, 562 U.S. 86, 103 (2011)).

       A federal court may grant a writ under 28 U.S.C. § 2254(d)(2) if the state court
proceedings “resulted in a decision that was based on an unreasonable determination of the facts
in light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2). Under
AEDPA, the question for this court to answer “is not whether a federal court believes the state
court’s determination was incorrect but whether that determination was unreasonable—a
substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473 (2007). Furthermore,
“the petitioner must show that the resulting state court decision was ‘based on’ that unreasonable
determination.” Rice v. White, 660 F.3d 242, 250 (6th Cir. 2011). Factual findings made by the
state courts based on the trial record are entitled to a presumption of correctness that may be
rebutted by clear and convincing evidence. 28 U.S.C. § 2254(e)(1); Warren v. Smith, 161 F.3d
358, 360–61 (6th Cir. 1998).

       This “highly deferential standard” requires that determinations made in state court “be
given the benefit of the doubt.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (quoting
Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam)). When applying AEDPA, this court
considers “the decision of ‘the last state court to issue a reasoned opinion on the issue[s]’ raised
in [the] habeas petition.” Shimel v. Warren, 838 F.3d 685, 696 (6th Cir. 2016) (first alteration in
original) (quoting Joseph v. Coyle, 469 F.3d 441, 450 (6th Cir. 2006)). Here, that is the Ohio
Court of Appeals decision. See State v. Hill, 894 N.E.2d at 108.

                                                III.

                                                A.

                                                 1.

       While Hill’s en banc supplemental brief only asserts a claim for relief under
§ 2254(d)(2), in his original appeal Hill also argued that he is entitled to relief under
§ 2254(d)(1). Specifically, Hill claimed that the state court’s decision to evaluate whether Hill
 Nos. 99-4317/14-3718                                Hill v. Shoop                                            Page 8


was intellectually disabled at the time of his Atkins hearing rather than at the time the crime was
committed was an unreasonable application of clearly established federal law.4

         At the time of the Ohio Court of Appeals decision, the only clearly established Supreme
Court precedent was Atkins itself.5 Atkins held that the execution of intellectually disabled
individuals violated the Eighth Amendment, but it did not provide a “comprehensive definition
of ‘mental retardation’ for Eighth Amendment purposes.” Shoop, 139 S. Ct. at 507. Instead,
Atkins delegated to the states “the task of developing appropriate ways to enforce the
constitutional restriction.” Atkins, 536 U.S. at 317 (quoting Ford, 477 U.S. at 416). Atkins did
not, as the Warden appears to claim, relinquish all standard-making authority to the states.
Atkins set out several guideposts for the states’ discretion by relying heavily on clinical
definitions of intellectual disability and factors such as “subaverage intellectual functioning” and
“significant limitations in adaptive skills . . . that became manifest before age 18.” Atkins,
536 U.S. at 318.

         Though Atkins took note of “standard definitions of mental retardation,” the Court “did
not definitively resolve how” those definitions “w[ere] to be evaluated but instead left [their]
application in the first instance to the States.” Shoop, 139 S. Ct. at 508; see Bobby v. Bies,
556 U.S. 825, 831 (2009) (explaining that Atkins “did not provide definitive procedural or
substantive guides for determining when a person who claims mental retardation will be so

         4
           It is unclear whether Hill has waived this argument. In the district court, Hill argued that “[t]o the extent
that the state procedures themselves used to render the factual findings of the mental retardation clinical components
contributed to and fostered inaccurate and unreliable factfinding by the trial court, the procedures violated clearly
established federal law.” DE 94, Petition, Page ID 148. Read in the light most favorable to Hill, Hill’s current
argument that the Ohio Court of Appeals focused its inquiry on the incorrect time period may be construed as one of
the state procedures that Hill claimed before the district court contributed to inaccurate and unreliable factual
findings. Given the ambiguity, and because neither party raised the potential waiver issue, we will proceed under
the assumption that Hill’s argument has not been waived.
         5
            The Warden and twelve states as amici urge us to take this opportunity to overrule a line of Sixth Circuit
precedent which permits courts to rely on clearly established law from both the United States Supreme Court and
state supreme courts when considering an Atkins claim under § 2254(d)(1). See CA 6 R. 369, Response Br., at 14;
CA 6 R. 371, Amicus Br., at 6; see also Williams v. Mitchell, 792 F.3d 606, 612 (6th Cir. 2015) (“[I]n the Atkins
context, ‘clearly established governing law’ refers to the Supreme Court decisions and controlling state law
decisions applying Atkins.”) However, Hill does not attempt to rely on state court precedent to establish his
§ 2254(d)(1) claim. See CA 6 R. 375, Reply Br., at 7 n.2 (“The amicus brief filed on behalf of various states . . .
focuses solely on a 2254(d)(1) argument that petitioner does not raise.”). Because Hill does not present this issue to
us, it is extraneous to this appeal, and we decline to resolve it here. See United States v. Asakevich, 810 F.3d 418,
421 (6th Cir. 2016) (“The federal courts have no license to issue advisory opinions . . . .”).
 Nos. 99-4317/14-3718                        Hill v. Shoop                                    Page 9


impaired as to fall within Atkins’ compass” (internal quotations omitted) (alteration adopted)).
Therefore, Hill faces the difficult task of showing that the Ohio Court of Appeals applied the
highly general holding of Atkins in an objectively unreasonable way. Cf. Parker v. Matthews,
567 U.S. 37, 49 (2012) (finding no unreasonable application of the “highly generalized standard for
evaluating claims of prosecutorial misconduct”); Lockyer, 538 U.S. at 73, 76 (finding no
unreasonable application of clearly established federal law when the “precise contours” of the
constitutional standard at issue were “unclear” (internal quotations omitted)).

       While it is possible for state courts to unreasonably apply Atkins, evaluating a defendant’s
intellectual abilities at a later date rather than at the time of the crime is not an unreasonable
application of Atkins. Atkins does not define the time period when the inquiry must be made.
Hill argues that because the Court in Atkins “list[ed] several common characteristics of those
with intellectual disability . . . it contemplated their diminished culpability” which is “a reference
to the time the crime was committed. Thus, any assessment of a criminal defendant’s intellectual
function must derive from that same moment in time.” CA 6 R. 295, Petition, at 50. Hill’s
interpretation of Atkins, however, is hardly the only reasonable interpretation. As this court has
previously explained, Atkins supports the conclusion that intellectual disability is not a transient
condition. See Williams, 792 F.3d at 619 (concluding that “if an individual is indeed presently
intellectually disabled, . . . the disability would have manifested itself before the individual
turned eighteen” and “past evidence of intellectual disability . . . is relevant to an analysis of an
individual’s present intellectual functioning” (emphasis omitted)); see also id. at 626 (Gibbons,
J., concurring) (“It is clear from the entire thrust of the Atkins decision—along with the medical
literature that it cites in support—that intellectual disability is a permanent condition.”); Heller v.
Doe, 509 U.S. 312, 323 (1993) (noting, in a different context, that intellectual disability “is a
permanent, relatively static condition” (citing S. Brakel et al., The Mentally Disabled and the
Law 37 (3d ed. 1985))). If intellectual disability is not a transient condition, then the outcome
should not change if the court evaluates a defendant’s abilities at the time of the crime or at the
time of a later Atkins hearing. Thus, we find Hill’s argument that Atkins requires evaluating a
defendant’s intellectual abilities at the time of the offense to be unpersuasive.
 Nos. 99-4317/14-3718                              Hill v. Shoop                                         Page 10


        Here, the Ohio Court of Appeals did not question the trial court’s decision to evaluate
Hill’s intellectual abilities at the time of the Atkins proceedings rather than when the crime was
committed. Nevertheless, the Ohio court considered evidence of Hill’s past abilities including
Hill’s medical history, public school records, and prior standardized test results. State v. Hill,
894 N.E.2d at 123–24. The court also evaluated criteria mentioned in Atkins such as intellectual
functioning, adaptive skills, and the onset age of disability. We cannot say that the Ohio court’s
decision was objectively unreasonable given the discretion Atkins left to the states.

                                                        2.

        Next, Hill argues that the Ohio Court of Appeals decision was an unreasonable
determination of the facts in light of the evidence presented in the state court proceedings, in
violation of 28 U.S.C. § 2254(d)(2).                   Specifically, Hill claims that the state court
mischaracterized the record, improperly discounted historical evidence, and unreasonably
concluded that Hill failed to establish that his disability manifested before age 18. The Warden
argues that the state court’s decision was not unreasonable because the court relied on the
opinions of two experts and because the court properly evaluated the evidence in the record. We
conclude that the Ohio Court of Appeals decision was not based on an unreasonable
determination of the facts.

        Under Ohio law at the time of Hill’s Atkins hearing, a defendant had to prove three
factors to establish that he was intellectually disabled: “(1) significantly subaverage intellectual
functioning, (2) significant limitations in two or more adaptive skills, . . . and (3) onset before the
age of 18.”6 Lott, 779 N.E.2d at 1014. While courts are to conduct an independent review of the
evidence presented, they “should rely on professional evaluations of [the defendant’s] mental
status, and consider expert testimony.” Id. at 1015. Both parties agree that Hill satisfied the first
factor, that he had significantly subaverage intellectual functioning. The Warden also admits
that any adaptive deficits that Hill does have arose before he turned 18.                        Thus, the only
remaining dispute is whether the Ohio Court of Appeals reasonably determined that Hill failed to
prove the second Lott factor—“significant limitations in two or more adaptive skills, such as

        6
          Lott has since been overruled, see Ford, 140 N.E.3d at 654–55, but it was the controlling state law at the
time of the Ohio Court of Appeals decision.
 Nos. 99-4317/14-3718                       Hill v. Shoop                               Page 11


communication, self-care, and self-direction.”      Lott, 779 N.E.2d at 1014; see also Hill v.
Anderson, 2014 WL 2890416, at *22.

       As an initial matter, the Warden argues that the Ohio Court of Appeals opinion is per se
reasonable because two experts concluded that Hill did not have significant adaptive deficits.
CA 6 R. 369, Response Br., at 11–12, 17 (citing O’Neal v. Bagley, 743 F.3d 1010, 1023 (6th Cir.
2013); Carter v. Bogan, 900 F.3d 754, 771 (6th Cir. 2018); Apelt v. Ryan, 878 F.3d 800, 837 (9th
Cir. 2017); Larry v. Branker, 552 F.3d 356, 370 (4th Cir. 2009)). None of the four cases cited by
the Warden, however, suggests such a per se rule. Instead, the court in each case based its
conclusion on the content of the expert testimony and overall evidence before it. See O’Neal,
743 F.3d at 1023 (“With expert testimony split, . . . we cannot say from this vantage that [the
state court decision to credit two experts over another] was unreasonable . . . .”); Carter,
900 F.3d at 771; Apelt, 878 F.3d at 837; Larry, 552 F.3d at 370. The Warden claims that
“[w]hen a credible expert conducts an analysis—and when the defendant failed to put on
evidence contradicting that analysis beyond reasonable debate—it is not unreasonable for the
trial court to rely on that expert testimony.” CA 6 R. 369, Response Br., at 17. But that
statement itself is inconsistent with a per se rule. A per se rule would eliminate the need to ask
whether the defendant “put on evidence contradicting [the] analysis [of the state’s experts]
beyond reasonable debate.” CA 6 R. 369, Response Br., at 17; cf. Rice v. Collins, 546 U.S. 333,
341–42 (2006). Accordingly, this court must consider whether, based on the evidence presented,
the Ohio Court of Appeals’s determination that Hill did not suffer from significant limitations in
two or more adaptive skills was unreasonable.

       Our resolution of this case turns on the Ohio Court of Appeals consideration of the expert
testimony presented at the Atkins hearing. Nevertheless, we outline the Court of Appeals’s
analysis in some detail before turning to the expert opinions, following the order in which the
state appellate court considered various portions of the factual record.
 Nos. 99-4317/14-3718                              Hill v. Shoop                                         Page 12


          The Ohio Court of Appeals began its review of the record by analyzing the standardized
adaptive behavior tests performed on Hill at various stages of his life.7 State v. Hill, 894 N.E.2d
at 122. First, the court noted that the three experts assigned to evaluate Hill’s ability at the time
of the Atkins hearing—Drs. Hammer, Olley, and Huntsman—could not obtain “reliable
[standardized test] results . . . on account of Hill’s lack of effort.” Id. The court considered
standardized adaptive behavior tests Hill had completed in the past but concluded that they were
unreliable because the methods used had later been discredited. Id. at 122–23. A voluminous
6,000 page record contains reports from Hill’s teachers, school psychologists, medical experts,
and prison officials about Hill’s adaptive abilities. See Hill v. Anderson, 2014 WL 2890416, at
*24.

          The Ohio Court of Appeals next separated this factual record into four categories of
largely anecdotal evidence: public school records, reports around the time of the trial for the
killing of Raymond Fife, records from Hill’s time in prison, and Hill’s appearances before the
trial court itself. State v. Hill, 894 N.E.2d at 124–25. After summarizing each category and
considering the expert opinions, the court found that Hill had not met the second Lott factor. Id.
at 126.

          First, the Ohio Court of Appeals considered Hill’s school records. Id. at 124. In one
paragraph, the court stated:

          Hill’s public school records amply demonstrate a history of academic
          underachievement and behavioral problems. Hill is often described as a lazy,
          manipulative, and sometimes violent youth. Although there are references to
          Hill’s being easily led or influenced by others, the trial court noted that much of
          Hill’s serious misconduct, including two rapes committed prior to Fife’s murder,
          occurred when he was acting alone. Hill knew how to write and was described by
          at least one of his special education teachers as “a bright, perceptive boy with
          high reasoning ability.”

Id.



          7
           The Ohio Court of Appeals reviewed the trial court’s decision for abuse of discretion and stated that the
trial court must be affirmed if its decision is supported by competent and credible evidence. State v. Hill,
894 N.E.2d at 121.
 Nos. 99-4317/14-3718                        Hill v. Shoop                                Page 13


       This characterization of Hill’s school records represents a short summary of the records.
There are multiple accounts in Hill’s records of his lying, stealing, and struggling to interact
appropriately with his peers. See, e.g., DE 97, Supp. Appendix, Page 530 (“Lying needs to be
confronted.”); id. at Page 568 (“Danny often manipulates the truth to his own advantage.”); id. at
Page 584 (describing an incident where Hill stole money from teachers’ wallets); id. at Page 558
(listing one of Hill’s annual goals when he was twelve as “improve peer-group relations”). Hill’s
behavioral problems, however, do not necessarily correlate with an absence of intellectual
disability. See Atkins, 536 U.S. at 306 (“Because of their disabilities in areas of reasoning,
judgment, and control of their impulses . . . [intellectually disabled individuals] do not act with
the level of moral culpability that characterizes the most serious adult criminal conduct.”). Each
of the three experts who testified at Hill’s Atkins proceeding agreed that Hill’s behavioral
problems during childhood did not necessarily contradict a finding of significant adaptive
limitations. In addition to the accounts of behavioral problems, multiple evaluators also reported
that Hill attempted to follow instructions and behaved well, particularly when dealing with
adults. See, e.g., DE 97, Supp. Appendix, Page 513 (school psychologist reported that, when
given a test, Hill “did cooperate and accepted all tasks presented to him.”); id. at Page 524 (court
liaison officer describing Hill as a “personable black child who has good rapport with staff as
well as the other residents” in a group home where he was placed when he was sixteen); id. at
Page 568 (“Danny is a very affectionate child. He often expresses the desire to be hugged and
will often rest his head on the teachers shoulder.”).

       Hill’s school records suggest that he struggled academically as a child. See, e.g., DE 97,
Supp. Appendix, Page 515 (reporting that at age thirteen Hill’s relative weaknesses included “not
being able to recall everyday information, do abstract thinking, perform mental arithmetic,
perceive a total social situation, perceive patterns, and to reproduce symbols using psychomotor
speed and coordination”); id. at Page 569 (describing how at age thirteen, Hill was working on
spelling words with more than four letters, learning to tell time, “ha[d] just begun working on
subtraction,” and “[w]hen given sentences, he [could] write them with assistance”); id. at Page
594 (listing one of Hill’s goals for ninth grade as being able to “read a one page story and . . .
answer comprehension questions with 80% accuracy”).
 Nos. 99-4317/14-3718                            Hill v. Shoop                             Page 14


        There is also evidence that Hill needed reminders to perform basic personal hygiene and
lacked self-direction. See, e.g., id. at Page 511 (describing one of Hill’s weaknesses as “self-
direction”); id. at Page 524 (“[Hill] needs constant reminder to shower, brush his teeth, etc., [but]
he does attempt to do a [more] thorough job than when he first came to the program.”); id. at
Page 578 (reporting that Hill was still learning “to shower[] regularly, use[] deodorant regularly,
[and] maintain[] a neat appearance” at the age of fourteen); id. at Page 575 (listing one of Hill’s
goals for ninth grade as being able to “learn to maintain[] a clean, neat, appearance” throughout
the day). All of this additional evidence, not included in the Court of Appeals summary, may be
relevant to determining whether Hill had significant limitations in two or more adaptive skills.

        Second, the Ohio Court of Appeals considered Hill’s conduct during the time period
surrounding the trial for the killing of Fife:

        Hill’s Trial for the Murder of Raymond Fife. The trial court observed that the
        record of Hill’s murder trial provided evidence of Hill’s ability concerning self-
        direction and self-preservation. In particular, the court noted Hill’s initiative in
        coming to the police in order to misdirect the focus of the investigation by
        implicating others and Hill’s ability to adapt his alibi to changing circumstances
        in the course of police interrogation. This last point was also noted by Dr. Olley
        in his hearing testimony: Hill “stood his ground during that interrogation very,
        very strongly. * * * He not only modified his story a little bit when he was faced
        with evidence that couldn’t possibly have avoided. * * * That to me is a kind of
        thinking and planning and integrating complex information that is a higher level
        than I have seen people with mental retardation able to do.”

State v. Hill, 894 N.E.2d at 124 (alterations in original).

        In looking at the evidence, it is unclear that Hill’s conduct demonstrated self-direction or
self-preservation. As the district court explained, under the prevailing medical guidelines at the
time, self-direction was defined as:

        skills related to making choices; learning and following a schedule; initiating
        activities appropriate to the setting, conditions, schedule, and personal interests;
        completing necessary or required tasks; seeking assistance when needed;
        resolving problems confronted in familiar and novel situations; and demonstrating
        appropriate assertiveness and self-advocacy skills.

Hill v. Anderson, 2014 WL 2890416, at *33 (quoting AAMR 1992 Manual, 40). While the trial
court’s assessment of Hill’s conduct is one reasonable interpretation, a reasonable person might
 Nos. 99-4317/14-3718                       Hill v. Shoop                                  Page 15


also interpret Hill’s conduct as evidence of a lack of self-direction. For example, before Hill
came forward to the police with information about the crime, the police were not pursuing Hill.
Thus, coming forward does not necessarily demonstrate appropriate self-advocacy skills since it
drew more attention to Hill and linked him to the crime. But faced with two reasonable
interpretations of evidence, we cannot say that the state court’s decision to go with one over the
other was unreasonable.

       The Ohio Court of Appeals does not mention the testimony of three experts—Dr.
Douglas Darnall, Dr. Nancy Schmidtgoessling, and Dr. Douglas Crush—who found that Hill was
intellectually disabled at the time of the 1986 trial, see Hill, 595 N.E.2d at 901, though the court
recognized that “several of the experts pointed out . . . [that Hill] knew right from wrong,” Hill,
894 N.E.2d at 118 (quoting Hill, 595 N.E.2d at 901). On direct appeal, the Ohio Supreme Court
accepted these experts’ conclusion that Hill was intellectually disabled. Hill, 595 N.E.2d at 901.
Although the experts at the mitigation stage were not using the definition of intellectual disability
that was later articulated in Lott and Atkins, their testimony focused on similar characteristics
such as Hill’s intelligence level and adaptive skills, including whether Hill was a follower or a
leader and whether he acted appropriately in different situations. See, e.g., id. (describing Hill’s
moral development as “‘primitive,’ a level at which ‘one do[es] things based on whether you
think you’ll get caught or whether it feels good. [T]hat’s essentially whereabout [sic] a 2-year
old is.’” (alterations in original)). Failure to grapple with the expert reports from the time of the
Fife trial that found Hill to be intellectually disabled is concerning, particularly given Lott’s
direction that courts should rely on professional evaluations of the defendant’s mental state.
Lott, 779 N.E.2d at 1015.

       Third, the Ohio Court of Appeals examined the records from Hill’s time on death row:

       Death Row Records. At the time of the evidentiary hearing, Hill had been
       incarcerated on death row for 20 years. From this period of time, the trial court
       considered audiotaped interviews of Hill by Warren’s Tribune Chronicle reporter
       Andrew Gray in the year 2000. These interviews were arranged on Hill’s
       initiative in order to generate publicity for his case. The trial court found Hill’s
       performance on these tapes demonstrated a high level of functional ability with
       respect to Hill’s use of language and vocabulary, understanding of legal
       processes, ability to read and write, and ability to reason independently.
 Nos. 99-4317/14-3718                       Hill v. Shoop                                  Page 16


       The trial court considered the evidence of the various prison officials who
       testified at the evidentiary hearing. These witnesses consistently testified that Hill
       was an “average” prisoner with respect to his abilities in comparison with other
       death row inmates. They testified that Hill interacted with the other inmates,
       played games, maintained a prison job, kept a record of the money in his
       commissary account, and obeyed prison rules. Prison officials offered further
       testimony in their interviews with the expert psychologists. One official opined
       that Hill began to behave differently after Atkins was decided, and he believed
       that Hill was “playing a game” to make others think he is retarded. Another
       official reported that Hill’s self-care was “poor but not terrible” and that Hill had
       to be reminded sometimes about his hygiene.

Hill, 894 N.E.2d at 124–25.

       While Hill’s conduct in prison is relevant to an analysis of his adaptive skills, his time
incarcerated may be an imperfect indicator of his functional abilities. Both Dr. Olley and Dr.
Huntsman, who later concluded that Hill was not intellectually disabled, conceded that Hill’s
conduct in the highly-regulated prison environment was not a good indicator of his adaptive
skills. Some courts have also discounted prison records, reasoning that they provide little insight
into how the defendant would function in the general community. See Hill v. Anderson, 2014
WL 2890416, at *42 (collecting cases).

       Additionally, Hill’s prison record is not neat. Describing Hill as an average death row
inmate is ambiguous without additional context about the average inmate’s adaptive functioning
level, particularly if some inmates, such as Hill, had been committed to death row before Atkins
was decided. Prison officials are also not trained to diagnose intellectual disability, and, as the
district court explained in detail, there were multiple inconsistencies within the prison
employees’ reports. See Hill v. Anderson, 2014 WL 2890416, at *43–44. The Ohio Court of
Appeals, however, accurately described the accounts of some prison officials who reported that
Hill did not appear to have significant limitations functioning on death row. See, e.g., DE 97,
Atkins Hr’g Tr., Page 787–89 (Hill did not need special accommodations to perform his prison
job); id. at Page 793 (Hill would inform the prison staff when he had a medical problem); id. at
Page 815 (“[Hill was] slow when he want[ed] to be slow.”).

       Fourth, the Ohio Court of Appeals considered the trial court’s conclusion that “as a lay
observer, [he] did not perceive anything about Hill’s conduct or demeanor [during the court
 Nos. 99-4317/14-3718                       Hill v. Shoop                                 Page 17


proceedings] suggesting that he suffers from mental retardation.” Hill, 894 N.E.2d at 125.
While the Ohio Court of Appeals conceded that trial courts should not rely solely on their own
perception of the defendant in court to determine whether the defendant is intellectually disabled,
the Ohio Court of Appeals still utilized the trial court’s perception here because it aligned with
the conclusions of two experts. Id. at 125–26.

       The last, and most important, type of evidence the Ohio Court of Appeals considered was
the opinions of three medical experts who evaluated Hill in preparation for the Atkins hearing:
Dr. Hammer (selected by Hill), Dr. Olley (selected by the prosecution), and Dr. Huntsman
(selected by the court).    State v. Hill, 894 N.E.2d at 113.      All three experts relied on a
comprehensive record of Hill’s history, including his past medical reports, school records,
transcripts and videos from the time of the Fife trial, accounts from prison officials, and their
own evaluation of Hill. Dr. Hammer concluded that Hill was intellectually disabled, and Drs.
Olley and Huntsman found that he was not. The Ohio Court of Appeals described Drs. Olley’s
and Huntsman’s findings in detail. Id. at 125.

       Dr. Hammer was licensed to practice psychology in the state of Ohio and was the director
of psychology services at the Nisonger Center at the Ohio State University. During his career, he
had specialized in behavioral pediatrics, which included working with children, adolescents, and
adults with intellectual disabilities. As part of his evaluation, Dr. Hammer reviewed an extensive
list of Hill’s relevant history including evaluations from school officials, transcripts from Hill’s
past court proceedings, and prison records. Hammer concluded that “[o]verall, these records
provide an extensive and consistent documentation that Mr. Hill has demonstrated, from an early
age, sufficient intellectual and adaptive behavior deficits to qualify for a diagnosis of Mild
Mental Retardation.” DE 97, Supp. Appendix, Page 1110. Hammer noted that “the records also
indicate that [Hill] was generally regarded as mentally retarded by nearly all the psychological,
psychiatric, educational, and youth authority professionals he encountered over the years.” Id.

       Hammer, along with Olley and Huntsman, interviewed Hill himself. The three doctors
performed a series of tests to evaluate Hill’s intellectual abilities but could not complete the
testing. Id. at Page 1111–12. Hammer reported that Hill “appeared to be quite disinterested and
unmotivated” during some of the testing but was unable to determine whether Hill “was trying to
 Nos. 99-4317/14-3718                       Hill v. Shoop                                  Page 18


deliberately do poorly on the test or whether the significant cognitive demands of the test,
especially following the extensive demands of [previous testing] may have caused him to give up
and shut down.” Id. at Page 1111. However, Hammer also testified at the Atkins hearing that all
three experts “agreed that [Hill] was trying to fake bad.” DE 97, Atkins Hr’g Tr., Page 264.
Because of the difficulties with testing and the inability to measure several adaptive abilities in a
prison setting, “all three psychologists agreed that an independent, valid standardized adaptive
behavior instrument could not be completed for Mr. Hill.” DE 97, Supp. Appendix, Page 1112.

       In his report, Hammer weighed the opinions of prison officials who interacted with Hill.
Hammer concluded that the officials’ descriptions of Hill:

       [W]ere relatively consistent in describing Mr. Hill across some areas (e.g.,
       average compared to other inmates, helping others, no ‘falling out’ episodes) and
       strikingly discrepant in others (e.g., energy level, getting along with other
       inmates, hygiene and self-care problems.) Overall, the description of Mr. Hill’s
       adaptive and social behavior on Death Row was not inconsistent with that of a
       person with mild mental retardation and conduct problems and it was not
       generally contradictory of information in Mr. Hill’s historical records.

Id. at Page 1115. In conclusion, Hammer found that “records, observations and interviews
indicate adaptive behavior functioning consistent with the Mild Retardation range” and
concluded that Hill had “significant deficits in functional academic, social-emotional
functioning, self-care and work habits over the years.” Id. at Page 1116–17.

       Like Hammer, Dr. Olley was a licensed psychologist who specialized in working with
individuals who have intellectual disabilities.     He had previously testified on behalf of a
defendant in nine other capital cases involving claims of intellectual disability. When making
his evaluation, Olley considered Hill’s historical records including evaluations performed at
school, evidence from around the time of the Fife trial, and interviews with Hill and prison
officials. Olley testified that “this [was] the most thorough evaluation of a death row inmate that
[he] ha[d] been involved with.” DE 97, Atkins Hr’g Tr., Page 773. Unlike Hammer, Olley
concluded that “[r]ecords regarding Mr. Hill’s adaptive behavior before age 18 [were] less
extensive.”   DE 97, Supp. Appendix., Page 1119.          But Olley acknowledged that Hill had
undergone two formal adaptive behavior tests during childhood, one “yield[ing] a score in the
average range, and another yield[ing] a score in the range of mild mental retardation.” Id. at
 Nos. 99-4317/14-3718                              Hill v. Shoop                                         Page 19


Page 1119. Olley stated that Hill “had consistently low academic performance,” and his “records
indicate significant behavior problems from an early age and a history of lying.” Id.

        Olley also analyzed more recent evidence of Hill’s intellectual abilities. He emphasized
Hill’s latest court appearance where he showed his “ability to orally express his claim of
innocence” and “used vocabulary and sentence structure and complex reasoning that, in [Olley’s]
opinion, indicate[d] intellectual ability above the level of mental retardation.” Id. Olley testified
that “the way that Mr. Hill presents himself in his language, in his arguing on his own behalf and
his assertiveness about his case is substantially more sophisticated than any of the other
defendants with whom [he] ha[d] worked.”8 DE 97, Atkins Hr’g Tr., Page 1763. Like Hammer,
Olley also interviewed several prison employees and compared their descriptions of Hill against
Hill’s own description of his abilities. In general, the prison officials reported that Hill had a
higher adaptive capability than Hill reported having himself, which Olley stated “further
support[ed] the conclusion that Mr. Hill tried to portray himself as having mental retardation.”
DE 97, Supp. Appendix., Page 1125. In sum, Olley held that there was “[t]oo little information
. . . available about adaptive behavior in childhood to make a confident retrospective diagnosis of
mental retardation” and that “[t]he available information on Mr. Hill’s current functioning [did]
not allow a diagnosis of mental retardation.” Id. at Page 1124–25; see also DE 97, Atkins Hr’g
Tr., Page 1785 (testifying that “this hits me between the eyeballs that this is not a man with
mental retardation”).

        The third expert to testify at Hill’s Atkins proceeding was Dr. Huntsman.                          Unlike
Hammer and Olley, Huntsman’s work focused on diagnosing defendants who suffered from
serious mental disorders rather than intellectual disabilities. She had limited experience working
with defendants who had intellectual disabilities and had only administered an adaptive-skills
test a handful of times, the last time being several years before Hill’s Atkins hearing. Id. at Page
980–81, 992.       Like Hammer and Olley, Huntsman considered Hill’s past school records,


        8
          Hammer testified that sometimes individuals with intellectual disabilities will learn “sort of scripts or
scenarios that they can kind of pull out and go through when they encounter a situation” to make it appear that they
are more competent or well-spoken than they truly are. DE 97, Atkins Hr’g Tr., Page 192–93. Olley, however, did
not address this cloak-of-competency theory, and Hammer himself did not verify that Hill was attempting to don a
“cloak of competence” when speaking about his past conduct, see DE 97, Atkins Hr’g Tr., Page 191–93.
 Nos. 99-4317/14-3718                       Hill v. Shoop                                 Page 20


evidence from around the time of the Fife trial, and contemporary evidence when assessing
Hill’s intellectual abilities.

        Huntsman concluded that Hill fell in the “[b]orderline” range of intellectual functioning
and his “level of adaptive behavior certainly exceeds the level expected of a mildly mentally
retarded individual.” DE 97, Supp. Appendix., Page 1140–41. Huntsman stated that “in many
respects [the] most persuasive[]” evidence was the prison officials’ “consistent descriptions of
[Hill] as ‘average’ within the death row population at Mansfield.” Id. at Page 1141. Huntsman,
however, testified that it was difficult to assess adaptive behaviors in the prison setting. And as
we previously explained, describing Hill as the “average” inmate is ambiguous without
additional context. Huntsman also appears to have relied heavily on her own conversations with
Hill, where she said Hill “demonstrated a remarkable memory for the history of his case.” DE
97, Supp. Appendix., Page 1141. She emphasized that she believed Hill was malingering during
standardized testing, trying “to appear less competent than he is.” Id. at Page 1140. Huntsman
concluded that in her opinion, “when one takes both his probable performance on the formal
assessment of I.Q. and his level of adaptive behavior into account, [Hill’s] overall level of
intellectual functioning falls within the borderline range” rather than intellectually disabled. Id.
at Page 1141.

        Olley and Huntsman focused on whether Hill was intellectually disabled at the time of
the evaluation rather than at the time of the Fife trial or during his childhood. See DE 97, Supp.
Appendix, Page 1125 (Dr. Olley opining that “[t]he available information on Mr. Hill’s current
functioning does not allow a diagnosis of mental retardation.”). Both, however, grappled with
the historical evidence of Hill’s intellectual functioning and reviewed records from Hill’s
childhood when making their determinations.

        Olley testified that “[b]ased upon the available information,” including records from
Hill’s time in school, it was his opinion that “Hill did not have mental retardation at the time of
the offense.” DE 97, Atkins Hr’g Tr., Page 779 (emphasis added). Olley did not dismiss Hill’s
past anecdotal evidence; rather, he concluded after reviewing the record that “there was
inadequate information about adaptive behavior that would allow [him] to conclude that there
was a significant impairment in adaptive behavior” at the time of the offense. Id. at Page 780.
 Nos. 99-4317/14-3718                       Hill v. Shoop                                  Page 21


Olley explained that while there were numerous IQ tests from Hill’s childhood that satisfied the
first requirement of Lott, there was insufficient evidence to find that Hill had significant adaptive
deficits. Id. at Page 783. Olley testified that Hill “certainly did function low in academic skills”
but that none of the four formal evaluations Hill had taken during childhood “confirmed adaptive
behavior overall at a significantly subaverage level” and the “[o]ther information was anecdotal.”
Id. Huntsman also testified that she thought Hill probably was not intellectually disabled at the
time of the offense. Id. at Page 1051. When making her assessment, Huntsman weighed Hill’s
past records including formal testing done by psychologists and the evaluations done by school
officials. Id. at Page 1046–50. She explained that she gave less weight to school assessments
because they “were being done for a very different purpose,” namely to create educational
interventions rather than determine whether Hill was intellectually disabled under clinical
guidelines. Id. at Page 1046. Both doctors weighed the available evidence of Hill’s past and
present adaptive abilities when reaching their conclusions.

       In view of this expert testimony, the Ohio Court of Appeals reasonably concluded that
Hill is not intellectually disabled. Three credentialed and independent physicians met with Hill,
thoroughly reviewed the evidence—including records dating back to Hill’s childhood—and
conveyed their findings in detailed reports.      Two of those experts found that Hill is not
intellectually disabled.

       In conclusion, the Ohio Court of Appeals did not act unreasonably in relying on the
opinions of Olley and Huntsman, trained medical professionals who had full access to the
extensive record in this case. The question before us is narrow, and the AEDPA standard is
demanding.     The law does not allow us to weigh the evidence according to a modern
understanding of intellectual disability or to engage in de novo factfinding. To prevail, Hill must
demonstrate that “in light of the evidence presented” before it, the Ohio Court of Appeals’s
determination that he did not have significant limitations in two or more adaptive skills was
unreasonable. Schriro, 550 U.S. at 473 (“The question under AEDPA is not whether a federal
court believes the state court’s determination was incorrect but whether that determination was
unreasonable—a substantially higher threshold.”). Hill has not cleared this high hurdle.
 Nos. 99-4317/14-3718                        Hill v. Shoop                               Page 22


       Admittedly, there is evidence in the record that shows Hill has limitations in some
adaptive skills such as self-care, functional academics, and self-direction. But there is also
evidence that Hill’s adaptive abilities were not as lacking as several of the anecdotal accounts
suggest. Importantly, two medical experts, including Dr. Olley who had significant experience
working with individuals with intellectual disabilities, concluded after looking at Hill’s entire
record that he did not have significant limitations in two or more adaptive skills, and, thus, was
not intellectually disabled. In light of the evidence presented, it was not unreasonable for the
Ohio Court of Appeals to rely on the reasoned judgment of two experts over another. See
O’Neal, 743 F.3d at 1023; see also Lott, 779 N.E.2d at 1015 (“The trial court should rely on
professional evaluations of [the defendant’s] mental status, and consider expert testimony . . . in
deciding this matter.”).    While another judge could have reasonably reached the opposite
conclusion, the determination of the Ohio Court of Appeals was not unreasonable. Accordingly,
Hill cannot succeed on his Atkins claim. The district court properly denied Hill relief under
§ 2254(d)(2).

                                                  B.

       Hill’s ineffective assistance of counsel claim also remains unresolved. In his first habeas
petition after his Atkins hearing, Hill argued that his Atkins counsel provided ineffective
assistance. The district court held that Hill’s claim was barred by 28 U.S.C. § 2254(i) and failed
on its merits. Hill, 2014 WL 2890416, at *53–57. The panel twice pretermitted the ineffective
assistance of counsel claim after granting Hill relief on his Atkins claim, Hill, 881 F.3d at 487;
Hill, 960 F.3d at 265, and the Supreme Court did not address the issue, see Shoop, 139 S. Ct. at
505–09. The Warden now asks this court to affirm the district court’s dismissal of Hill’s
ineffective assistance of counsel claim under § 2254(i). While Hill does not present a full
argument in his supplemental en banc briefing, he notes that “whether Atkins counsel provided
ineffective assistance has not been fully adjudicated.” CA 6 R. 362, Supp. Br., at 3 n.2. Because
we find that Hill’s claim fails on the merits, we affirm the district court.

       As a preliminary matter, the parties dispute whether Hill’s ineffective assistance of
counsel claim is barred by § 2254(i), which provides that “[t]he ineffectiveness or incompetence
of counsel during Federal or State collateral post-conviction proceedings shall not be a ground
 Nos. 99-4317/14-3718                       Hill v. Shoop                                  Page 23


for relief in a proceeding arising under section 2254.” 28 U.S.C. § 2254(i). Hill argues that his
claim is not barred by § 2254(i) because defendants like him, who were convicted before Atkins
was decided have a constitutional right to counsel during their postconviction Atkins hearings.
One circuit agrees with Hill, see Hooks v. Workman, 689 F.3d 1148, 1183–84 (10th Cir. 2012),
and the Supreme Court has left open the possibility that a right to counsel exists during initial-
review collateral proceedings, see Martinez v. Ryan, 566 U.S. 1, 8 (2012) (stating, without
deciding, that “the Constitution may require States to provide counsel in initial-review collateral
proceedings because ‘in [these] cases . . . state collateral review is the first place a prisoner can
present a challenge to his conviction’” (alteration and omission in original) (quoting Coleman v.
Thompson, 501 U.S. 722, 755 (1991))). But see Pennsylvania v. Finley, 481 U.S. 551, 555
(1987) (holding that the right to counsel generally does not extend to collateral proceedings);
Murray v. Giarratano, 492 U.S. 1, 10 (1989) (plurality opinion) (applying Finley to capital
cases); ); id. at 14 (Kennedy, J., concurring in the judgment) (agreeing that the Constitution does
not require the appointment of counsel for capital defendants in state collateral proceedings).
We need not address Hill’s constitutional argument here, however, because even if Hill had a
right to the effective assistance of post-conviction counsel during his Atkins proceedings, his
Atkins counsel provided effective assistance.       See Hooks, 689 F.3d at 1208 (Gorsuch, J.,
concurring in part and dissenting in part) (“Caution is always warranted when venturing down
the road of deciding a weighty question of first impression and recognizing a previously
unrecognized constitutional right. And surely caution must be doubly warranted when nothing
turns on it.”).

        To prevail on his ineffective assistance of counsel claim, Hill must first “show that
counsel’s performance was deficient” by “an objective standard of reasonableness,” meaning that
his Atkins counsel “made errors so serious that counsel was not functioning as the ‘counsel’
guaranteed the defendant by the Sixth Amendment.” Strickland v. Washington, 466 U.S. 668,
687–88 (1984). “Judicial scrutiny of counsel’s performance must be highly deferential,” and
there is “a strong presumption that counsel’s conduct falls within the wide range of reasonable
professional assistance.” Id. at 689. “Second, the defendant must show that the deficient
performance prejudiced the defense,” meaning that “there is a reasonable probability that, but for
counsel’s unprofessional errors, the result of the proceeding would have been different.” Id. at
 Nos. 99-4317/14-3718                               Hill v. Shoop                                          Page 24


687, 694. “A reasonable probability is a probability sufficient to undermine confidence in the
outcome.” Id. at 694. Because the Ohio state courts did not address the potential ineffectiveness
of Hill’s Atkins counsel, AEDPA deference does not apply, and we review the district court’s
findings de novo. Hill v. Mitchell, 842 F.3d 910, 919–20 (6th Cir. 2016).9

         Hill argues that his Atkins counsel’s performance was deficient in four ways: (1) failing
to object to the presence of James Teeple during Hill’s psychological evaluation; (2) failing to
properly investigate Hill’s adaptive functioning with school officials, prison psychologists,
family members, and death row inmates; (3) failing to object to the Atkins proceeding on
competency grounds; and (4) failing to withdraw as counsel given his antagonistic relationship
with Hill.

                                                          1.

         First, Hill claims that his Atkins counsel, Gregory Meyers, was ineffective for failing to
object to James Teeple’s presence during Hill’s psychological evaluation on April 26, 2004, with
Drs. Hammer, Olley, and Huntsman. Teeple was one of the detectives who was involved in the
initial 1985 investigation into Hill after the killing of Fife, and Hill wrongly believed that Teeple
was part of a conspiracy to frame him for Fife’s murder. Because Meyers was aware that Hill
distrusted Teeple, Hill argues that Meyers should have objected to Teeple’s presence during the
evaluation after the trial court issued an order on April 15, 2004, stating, among other things, that
Teeple would be present to record the April 26 evaluation.10

         Assuming, without deciding, that Hill is correct that Meyers should have objected to
Teeple’s presence, Hill has not demonstrated prejudice. To establish prejudice Hill “must show
a substantial, not just conceivable, likelihood of a different result.” Campbell v. Bradshaw, 674
F.3d 578, 586 (6th Cir. 2012) (internal quotation marks omitted) (quoting Pinholster, 563 U.S. at

         9
         The Warden argues that Hill’s claim is procedurally defaulted because he may have been able to raise a
claim of ineffective assistance of Atkins counsel in state court. We decline to review this procedural question
because Hill’s claim fails on the merits. 28 U.S.C. § 2254(b)(2); see also Lambrix v. Singletary, 520 U.S. 518, 525
(1997); Cyars v. Hofbauer, 383 F.3d 485, 486 n.1 (6th Cir. 2004) (“We need not delve into the morass of procedural
bar, however, because Petitioner’s claim fails on the merits even assuming he properly exhausted available state
court remedies.” (emphasis omitted)).
         10
          In a rare misreading of the record, the district court incorrectly found that Meyers did not have notice that
Teeple would be present at the April 26 evaluation. Hill, 2014 WL 2890416, at *57.
 Nos. 99-4317/14-3718                       Hill v. Shoop                                 Page 25


189). Both Drs. Huntsman and Olley acknowledged during 2011 depositions that the presence of
the three medical experts and Teeple may have negatively impacted Hill’s performance during
the psychological testing. Hill argues that this calls into doubt the experts’ determination that he
intentionally performed poorly during testing. However, neither Olley nor Huntsman stated that
they believed there is a substantial likelihood that their ultimate conclusion that Hill was not
intellectual disabled would have been different if Teeple had not been present. Furthermore,
neither expert could say that Teeple’s presence on the first of three days of testing was the only
possible cause for Hill’s performance. For example, Huntsman acknowledged that she did not
set a proper tone at the beginning of the evaluation and that could have influenced Hill’s
performance. While Teeple’s presence may have made Hill uncomfortable during the first day
of the psychological evaluation, Hill has not proven that there is a reasonable probability that the
outcome of his Atkins proceeding would have been different had Meyers objected to Teeple
videotaping the evaluation.

                                                 2.

       Second, Hill argues that Meyers failed to investigate and fully prepare for the Atkins
hearing because he only presented one witness, Dr. Hammer. Hill claims Meyers should have
also presented testimony during the Atkins hearing from: (1) school psychologists Karen
Weiselberg-Ross and Annette Campbell; (2) Dr. John Vermeulen, who evaluated Hill when he
was incarcerated in 1986; (3) Dr. James Spindler, who evaluated Hill in 2000; (4) other death-
row inmates; and (5) Hill’s family members, including his mother. Hill argues that “[t]he failure
to investigate the issue of [Hill’s] mental retardation more thoroughly and to present these
additional witnesses . . . was deficient performance by Meyers which prejudiced [Hill] beyond
measure.” CA 6 R. 295, Petition, 73.

       Failure to reasonably investigate a defendant’s background and medical history or present
mitigating evidence may establish ineffective assistance of counsel. Wiggins v. Smith, 539 U.S.
510, 522–23 (2003). However, a counsel’s “strategic choices made after thorough investigation
of law and facts relevant to plausible options are virtually unchallengeable; and strategic choices
made after less than complete investigation are reasonable precisely to the extent that
reasonable professional judgments support the limitations on investigation.”            Strickland,
 Nos. 99-4317/14-3718                      Hill v. Shoop                                Page 26


466 U.S. at 690–91. While counsel may be deficient for failing to investigate a “known and
potentially important witness,” United States v. Arny, 831 F.3d 725, 732 (6th Cir. 2016) (quoting
Towns v. Smith, 395 F.3d 251, 259 (6th Cir. 2005) (quotation omitted)), a “reasonably diligent
counsel may draw a line when they have good reason to think further investigation would be a
waste,” Rompilla v. Beard, 545 U.S. 374, 383 (2005).

       Meyers’s decision to rely solely on Dr. Hammer’s testimony and the factual record was a
reasonable professional judgment. Medical expert testimony is key to determining whether a
defendant is intellectually disabled under Ohio law. See Lott, 779 N.E.2d at 1015 (“The trial
court should rely on professional evaluations of [the defendant’s] mental status, and consider
expert testimony, appointing experts if necessary, in deciding this matter.”). A trial court “may
not disregard credible and uncontradicted expert testimony in favor of either the perceptions of
lay witnesses or of the court’s own expectations of how a mentally retarded person would
behave.” State v. White, 885 N.E.2d 905, 915 (Ohio 2008). Given the importance of medical
testimony, Meyers’s choice to focus on Hammer, an expert in intellectual disabilities, was
reasonable. Hammer had reviewed Hill’s past school records and medical evaluations as part of
his evaluation process, which included reports from many of the individuals Hill argues Meyers
should have called as witnesses. Because, as Hill concedes, Hammer’s evaluation and testimony
“w[ere] thorough and compelling in [their] own right,” CA 6 R. 295, Petition, 73, Meyers had
good reason to think that further investigation would be a waste. Meyers’s decision not to
continue the investigation was a reasonable professional judgment. Since Meyers’s performance
was not deficient, we need not address the prejudice prong of Strickland.

                                                3.

       Third, Hill argues that Meyers was deficient for failing to formally raise concerns about
Hill’s competency. In a preliminary hearing on April 15, 2004, Meyers told the court that he had
“deep professional concerns about Mr. Hill’s competence” because Hill was considering not
continuing his Atkins claim. DE 97, Supp. Appendix, Page 1192. Hill claims that based on this
one statement, Meyers should have petitioned the court to evaluate Hill’s competency before
proceeding. Hill does not point to any evidence beyond Meyers’s statement, however, that
suggests that he was incompetent at the time of his Atkins proceeding. Particularly given the fact
 Nos. 99-4317/14-3718                       Hill v. Shoop                                 Page 27


that Hill continued to pursue his Atkins claim after Meyers’s statement on April 15, 2004, there is
insufficient evidence to prove either that Meyers’s decision not to file a motion to evaluate Hill’s
competency was deficient or to demonstrate that there was a reasonable probability that, had Hill
been evaluated at that time, he would have been found incompetent.

                                                 4.

       Finally, Hill claims that Meyers should have done more to withdraw as his attorney
considering Hill’s distrust of Meyers and the Office of the Ohio Public Defender (“OPD”). Hill
had a “deep and abiding antipathy towards lawyers affiliated with the [OPD],” which began
before Meyers agreed to represent Hill during his Atkins proceeding. DE 97, Supp. Appendix,
Page 461, 464. Hill believed that the OPD had misrepresented him during his first, pre-Atkins,
postconviction litigation and was suspicious of the OPD because his uncle, Morris Hill, who Hill
believed had tried to wrongly frame him for the Fife murder while working as a police officer,
was an OPD investigator during his Atkins proceeding.          Hill was also unhappy that OPD
attorneys would not pursue an actual innocence claim in conjunction with his Atkins proceeding.
According to Meyers, these longstanding issues made it impossible for him to maintain a
productive attorney-client relationship with Hill.

       Hill argues that Meyers had a “duty to use any means available to get off the case” once
he realized the severity of the breakdown in the attorney-client relationship. CA 6 R. 295,
Petition, 95. The record demonstrates, however, that Meyers did use any means available to
attempt to withdraw after his relationship with Hill deteriorated. Meyers submitted two written
motions and one oral motion to withdraw as Hill’s counsel. DE 97, Supp. Appendix, Page 461.
In his second written motion, Meyers clearly asked to be removed as counsel because he
believed Hill’s misguided ideas that Meyers was conspiring against him had “utterly destroyed
anything akin to an attorney-client relationship” and, in his professional opinion, “no viable
attorney-client relationship exist[ed] between” himself and Hill. Id. at Page 467. Despite
Meyers’s appeals, the trial court denied his motions to withdraw as counsel, citing Meyers’s
experience as “probably the foremost capital jurisprudence public defender in the State of Ohio”
and the complicated nature of Hill’s case. Id. at 1178; see also id. at 1219–20 (finding no
 Nos. 99-4317/14-3718                               Hill v. Shoop                                          Page 28


conflict of interest with respect to Meyers’s representation of Hill).11 Hill has not demonstrated
that Meyers was deficient for failing to bring a fourth motion to withdraw or that further attempts
by Meyers would have affected the outcome of the proceeding given the trial court’s consistent
refusal to allow Meyers to withdraw.

         Alternatively, Hill claims that Meyers should never have accepted the appointment to
represent Hill in the first place because he knew that Hill had conflicts with the OPD during his
trial and initial appeals. When questioned by the trial court, however, Meyers explained that he
only agreed to represent Hill after carefully considering whether he could provide effective
representation given Hill’s past conflict with the OPD. Hill has not demonstrated that Meyers,
who was not employed by the OPD during Hill’s trial and first state postconviction appeal,
should have realized before he filed his initial appearance that Hill’s past disagreements with
OPD lawyers could have prevented Meyers from developing a working attorney-client
relationship with Hill. Additionally, Hill has not established a reasonable probability that the
outcome of his Atkins proceeding would have been different had Meyers not entered his initial
appearance. In sum, Hill’s arguments that Meyers provided ineffective assistance of counsel are
without merit. Accordingly, we affirm the district court’s denial of his claim.

                                                          C.

         Hill’s remaining issues were correctly resolved in the panel’s 2018 opinion, see 881 F.3d
483 (6th Cir. 2018), and we reinstate those portions of the opinion to the extent they are
consistent with this opinion. For the convenience of the reader, they are attached as an appendix
to this opinion.




         11
             Hill appears to suggest that his right to counsel was violated by the district court’s denial of Meyers’s
motions to withdraw. A trial court’s “decision to deny a motion to withdraw or for substitute counsel is reviewed
for abuse of discretion.” United States v. Powell, 847 F.3d 760, 778 (6th Cir. 2017); see also id. (“Appellate courts
reviewing the denial of such a motion generally consider four factors: ‘the timeliness of the motion’; ‘the adequacy
of the court’s inquiry into the matter’; ‘the extent of the conflict between the attorney and client and whether it was
so great that it resulted in a total lack of communication preventing an adequate defense’; and ‘the balancing of these
factors with the public’s interest in the prompt and efficient administration of justice.’” (quoting United States v.
Mack, 258 F.3d 548, 556 (6th Cir. 2001)). Hill has not put forth any developed argument supporting his argument
that the trial court’s decision not to remove Meyers in this case was an abuse of discretion. Accordingly, Hill has
waived this argument. See United States v. Johnson, 440 F.3d 832, 846 (6th Cir. 2006).
 Nos. 99-4317/14-3718                           Hill v. Shoop                                      Page 29


                                           _________________

                                                DISSENT
                                           _________________

        KAREN NELSON MOORE, Circuit Judge, dissenting. Danny Hill asserts in his habeas
petition that the State of Ohio may not execute him because he is intellectually disabled.1 See
Atkins v. Virginia, 536 U.S. 304 (2002). Atkins, the case that bars the execution of intellectually
disabled defendants, was decided and made retroactive after Hill was convicted of murder and
sentenced to death.      Before Atkins was decided, Hill had been diagnosed as intellectually
disabled approximately ten times over the course of his life, R. 97 [disc 1] (Suppl. App.) (Pages
61–76, 513–530, 592–621), including during the penalty phase of his trial when three
psychological experts testified that Hill was intellectually disabled. See State v. Hill, Nos. 3720,
3745, 1989 WL 142761 (Ohio Ct. App. Nov. 27, 1989). The Ohio courts agreed, stating that Hill
“suffers from some mental retardation” and is “mildly to moderately retarded.” See id. at *6;
State v. Hill, 595 N.E.2d 884, 901 (Ohio 1992) (discussing the experts’ testimony).                      But
ultimately, Hill was sentenced to death because all that his intellectual disability counted for at
the time was a point in his favor in the sentencing calculation—not a bar to his execution. See
Hill, 1989 WL 142761, at *4. When Atkins came down, our court issued a remand order
directing the Ohio courts formally to assess Hill’s intellectual functioning under Atkins. Hill v.
Anderson, 300 F.3d 679, 682 (6th Cir. 2002). Even “[t]hough Ohio courts reviewing his case
have concluded that Danny Hill is retarded, and voluminous expert testimony supported this
conclusion,” we issued a remand because Hill’s Atkins claim “ha[d] not been exhausted or
conceded.” Id. (citations omitted). This time around, the Ohio courts decided that Hill was not
intellectually disabled. See State v. Hill, 894 N.E.2d 108, 127 (Ohio Ct. App. 2008).

        No person looking at this record could reasonably deny that Hill is intellectually disabled
under Atkins. In holding otherwise, the Ohio courts avoided giving serious consideration to past
evidence of Hill’s intellectual disability. Doing so amounted to an unreasonable determination
of the facts and an unreasonable application of even the general Atkins standard. Because Atkins


        1
          I will use the medical community’s preferred term of “intellectually disabled” in place of “mentally
retarded” except where the term is in quoted material.
 Nos. 99-4317/14-3718                             Hill v. Shoop                                        Page 30


and the record inescapably mandate, even under AEDPA deference, that Ohio cannot execute
Hill due to his intellectual disability, I dissent.

                                            I. BACKGROUND

        The facts and legal proceedings surrounding Hill’s conviction and death sentence in 1986
are set out in an earlier opinion. See Hill, 300 F.3d at 680–81. Because this case centers on the
issue of intellectual disability, what follows is an account of the facts and proceedings relevant to
that question in this case.

        Several evaluations conducted around the time of Hill’s trial in 1986 reveal that Hill “has
a diminished mental capacity,” Hill, 1989 WL 142761, at *32, a fact acknowledged by the state
court after Hill’s Atkins hearing. See Hill, 894 N.E.2d at 112 (summarizing the testimony of the
three experts who testified during the mitigation phase of the initial trial that Hill was mentally
“retarded”). Hill’s IQ at the time of trial ranged from 55 to 68, and his moral development was
“primitive”—essentially that of a two-year-old. Id. There is no dispute that Hill’s IQ is so low
that he easily meets the first element of the clinical definition of intellectual disability.

        Since his earliest days in school, Hill has struggled with academics. At the age of six, a
school psychologist noted that Hill was “a slower learning child” and recommended that his
teachers “make his work as concrete as possible” without “talking about abstract ideas.” R. 97
[disc 1] (Suppl. App.) (Pages 489–91).               After kindergarten, Hill was placed into special
education classes for the remainder of his time in the public school system. R. 29 (Suppression
Hr’g Tr.) (Page ID #3081–92).2 Hill struggled to keep up academically even in his special
education classes and had difficulty remembering even the simplest of instructions. R. 31
(Mitigation Hr’g Tr. at 173–74) (Page ID #3485–86).3 At the age of thirteen, his academic and
social skills were at a first-grade level. R. 97 [disc 1] (Suppl. App.) (Page 568). At the age of
fifteen, Hill could barely read or write, and he was noted to have deficits in adaptive behavior,
specifically in the areas of self-direction, socialization, and communication. R. 31 (Mitigation

        2
          Because the pagination in the original transcript of the suppression hearing is unclear, I will cite the
pagination used by the district court.
        3
         The Mitigation Hearing Transcript can be found in the district court record at R. 31 in Hill v. Anderson,
No. 4:96-cv-00795 (N.D. Ohio Jan. 28, 1997).
 Nos. 99-4317/14-3718                      Hill v. Shoop                                Page 31


Hr’g Tr. at 79–89) (Page ID #3391–401); R. 97 [disc 1] (Suppl. App.) (Pages 592–93). Those
problems persist today.

         Hill has also been unable to take care of his hygiene independently from a young age.
During his time in a home for children with behavioral issues, Hill could not remember to comb
his hair, brush his teeth, or take a shower without daily reminders. R. 31 (Mitigation Hr’g Tr. at
88) (Page ID #3400). Even in the highly structured environment of death row, Hill would not
shower without reminders.

         After receiving two convictions for rape at age seventeen, Hill was assessed for
intellectual disability by the juvenile court. R. 97 [disc 1] (Suppl. App.) (Page 527). He was
diagnosed as “mildly retarded” with very poor adaptive functioning. Id. at 527–28. Before
Atkins was decided, Hill had been diagnosed as intellectually disabled approximately ten times
over the course of his life. Id. at 61–76, 513–30, 592–621. During the mitigation phase of his
trial for the Fife murder, the psychological experts and the Ohio courts decided that Hill was
intellectually disabled and had significant adaptive deficits. Hill, 1989 WL 142761, at *6; Hill,
595 N.E.2d at 901. Nevertheless, the Ohio Supreme Court upheld his death sentence because it
was then constitutional to execute intellectually disabled defendants. See Hill, 1989 WL 142761,
at *4.

         The Supreme Court decided Atkins in 2002 while Hill’s appeal from the district court’s
denial of his habeas petition was pending before this court. We remanded the case to the district
court with instructions to remand Hill’s unexhausted Atkins claim to the state court and to stay
the remaining claims pending resolution of the Atkins claim. Hill, 300 F.3d at 683. After the
case was returned to the state court, three experts—Drs. David Hammer, J. Gregory Olley, and
Nancy Huntsman—examined Hill and testified over the course of several evidentiary hearings on
Hill’s Atkins claim. Hill retained Dr. Hammer, Dr. Olley acted as the state’s expert, and Dr.
Huntsman was appointed by the trial court. Dr. Hammer concluded that Hill met all three prongs
for a diagnosis of intellectual disability. However, Drs. Olley and Huntsman concluded that Hill
was not intellectually disabled.
 Nos. 99-4317/14-3718                            Hill v. Shoop                                       Page 32


        The state trial court denied Hill’s petition for relief under Atkins, finding that Hill did not
exhibit significant adaptive deficits and that any deficits that he did have did not manifest before
the age of 18. State v. Hill, No. 85-CR-317 (Ohio Ct. of Common Pleas Feb. 15, 2006)
(unreported) [R. 97 [disc 1] (Suppl. App.) (Pages 3399–482)]. The Ohio Court of Appeals
affirmed that decision, over a dissent, holding in the first instance that issue preclusion did not
require a different result “because the finding that he was mentally retarded was not essential to
the imposition of the death penalty in the same way that it is essential in the Atkins/Lott context.”
Hill, 894 N.E.2d at 116, 127. The Ohio Supreme Court declined to review the case, with two
justices dissenting. State v. Hill, 912 N.E.2d 107 (Ohio 2009) (table).

        With the conclusion of his state-court proceedings, Hill moved to reopen and amend his
habeas petition in this case to include claims under Atkins. There is no dispute that Hill’s IQ is
so low (ranging from a low of 48 to a high of 71) that he easily meets the first element of the
clinical definition of intellectual disability. The parties disagree, however, on the propriety of
the state courts’ holdings that Hill did not exhibit sufficient adaptive deficits (the second
element).4 Thus, the issue before us is whether it was unreasonable for the Ohio courts to decide
that Hill did not exhibit significant adaptive deficits.

                                     II. STANDARD OF REVIEW

        In his opening brief, Hill argued that we should review the state courts’ determinations on
adaptive deficits as both legal and factual conclusions under 28 U.S.C. § 2254(d)(1) and (2). See
Hill Opening Br. at 34 (“The state courts’ application of the law and the determination of the
facts were unreasonable, and therefore habeas relief is warranted under 28 U.S.C. § 2254(d)(1)
and (2).”). That would mean that we ask whether, under § 2254(d)(1), those decisions amount to
an unreasonable application of Atkins and whether, under §§ 2254(d)(2) and 2254(e)(1), there is
clear and convincing evidence that the state courts’ findings amounted to an unreasonable
determination of the facts.




        4
          The Warden concedes that Hill’s “adaptive deficits (the second element) arose before age eighteen (the
third element) if they arose at all.” Warden Supp. En Banc Br. at 16.
 Nos. 99-4317/14-3718                        Hill v. Shoop                                Page 33


          I agree with Hill that the state courts’ determination on adaptive deficits should be
analyzed as both legal and factual conclusions under § 2254(d)(1) and (2). Hill’s arguments
attack the reliability of the state courts’ determination of the facts and their interpretation of
Atkins. But, at the same time, his case partly turns on what a court must consider under Atkins in
testing for intellectual disability, which we have recognized is a question of law. Moreover, Hill
presented a § 2254(d)(1) argument in his opening brief. Hill’s strategic decision to focus on
§ 2254(d)(2) in his en banc brief does not waive the prior arguments raised in his opening brief.
And the Warden does not argue that Hill has waived his § 2254(d)(1) argument. Warden Supp.
En Banc Br. at 12. Accordingly, I will analyze Hill’s adaptive-deficits argument under both
§ 2254(d)(1) and (2), keeping in mind that Hill’s arguments draw heavily on the facts.

          Under § 2254(d)(1), we must decide whether the state courts’ conclusion that Hill did not
exhibit significant adaptive limitations was “contrary to, or involved an unreasonable application
of, clearly established Federal law, as determined by the Supreme Court of the United States.”
Section 2254(d)(1) applies when the state court “correctly identifies the governing legal rule but
applies it unreasonably to the facts of a particular prisoner’s case.” Williams v. Taylor, 529 U.S.
362, 407–08 (2000). Under § 2254(d)(2), our review is limited to the question of whether the
state court’s findings amount to “an unreasonable determination of the facts in light of the
evidence presented in the State court proceeding.” In making that assessment, we are mindful
that AEDPA directs us to presume that facts decided by the state court are correct absent “clear
and convincing evidence” to the contrary. § 2254(e)(1).

          “As a condition for obtaining habeas corpus from a federal court, a state prisoner must
show that the state court’s ruling on the claim being presented in federal court was so lacking in
justification that there was an error well understood and comprehended in existing law beyond
any possibility for fairminded disagreement.” White v. Woodall, 572 U.S. 415, 419–20 (2014)
(quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). We recognize, of course, that state
court determinations are entitled to a great deal of deference. But “[e]ven in the context of
federal habeas, deference does not imply abandonment or abdication of judicial review.
Deference does not by definition preclude relief.” Miller-El v. Cockrell, 537 U.S. 322, 340
(2003).
 Nos. 99-4317/14-3718                              Hill v. Shoop                                         Page 34


                                              III. DISCUSSION

A. Atkins Claim

        The Supreme Court held in Atkins that the Eighth Amendment prohibits the execution of
intellectually disabled individuals.          536 U.S. at 314–17.           Although it ultimately left the
development of the test for intellectual disability up to the states, id. at 317, the Supreme Court
noted that two diagnostic manuals of the psychiatric profession require three separate findings
before a diagnosis of intellectual disability is appropriate.5 Id. at 308 n.3. Those findings are:
(1) “significantly subaverage intellectual functioning”;—typically indicated by an IQ level at or
below 70; (2) “significant limitations in adaptive functioning in at least two of the following skill
areas: communication, self-care, home living, social/interpersonal skills, use of community
resources, self-direction, functional academic skills, work, leisure, health, and safety”; and
(3) manifestation or onset before the age of 18. Id.

        Ohio adopted the three-prong standard set forth in Atkins for evaluating a claim of
intellectual disability in State v. Lott, 779 N.E.2d 1011 (Ohio 2002).6 The Supreme Court of
Ohio specifically approved the definition of intellectual disability set forth in the then current
editions of the diagnostic manuals. Id. at 1014. Applying the standards in those manuals,
individuals had significant limitations in adaptive skills if they exhibited deficits in at least two
of the skill areas set out in Atkins. Id.

        Hill disputes the Ohio courts’ finding that he did not exhibit significant adaptive
limitations, and he emphasizes that he has been diagnosed as intellectually disabled and lacking
in adaptive skills from a young age. I agree: Hill has exhibited significant adaptive limitations
since childhood and cannot justifiably be executed even under the general Atkins standard. See
Panetti v. Quarterman, 551 U.S. 930, 953 (2007) (“[E]ven a general standard may be applied in
an unreasonable manner.”); see e.g., Williams, 529 U.S. at 367 (finding that a state-court



        5
         Prior to 2007, the American Association on Intellectual and Developmental Disabilities (AAIDD) was
known as the American Association on Mental Retardation (AAMR).
        6
          Ohio later overruled Lott and substantially amended its standard for evaluating intellectual disability in
State v. Ford, 140 N.E.3d 616 (Ohio 2019).
 Nos. 99-4317/14-3718                        Hill v. Shoop                                  Page 35


decision was both contrary to and an unreasonable application of the generalized standard for
evaluating whether a petitioner’s right to effective assistance of counsel was violated).

         A state court decision is not entitled to AEDPA deference when “the factfinding
procedures upon which the [state] court relied were ‘not adequate for reaching reasonably correct
results’ or, at a minimum, resulted in a process that appeared to be ‘seriously inadequate for the
ascertainment of the truth.’” Panetti, 551 U.S. at 954 (quoting Ford v. Wainwright, 477 U.S.
399, 423–24 (1986) (Powell, J., concurring in part and concurring in the judgment)). Here, the
state trial court ruled that the focus of the evaluation would be Hill’s present functioning, and
therefore that contemporary evidence was what was primarily relevant—not historical accounts.
The Ohio courts failed seriously to contend with the extensive past evidence of Hill’s intellectual
disability. Atkins cannot reasonably be interpreted to permit state courts to exclude or discount
past evidence of intellectual disability. And the Ohio courts’ cafeteria-style selection of some
evidence from Hill’s behavior during the proceedings in this case and while incarcerated, over
evidence from his special education classes, resulted in an unreasonable determination of the
facts.

         The Supreme Court stated in Atkins that “clinical definitions of mental retardation require
not only subaverage intellectual functioning, but also significant limitations in adaptive skills
such as communication, self-care, and self-direction that became manifest before age 18.”
536 U.S. at 318 (emphasis added). Accordingly, in Williams v. Mitchell, we held that the
“refusal to consider past evidence of intellectual disability in determining whether [the
petitioner] has significantly subaverage mental functioning and adaptive skills limitations”
contravenes “clearly established Supreme Court precedent.” 792 F.3d 606, 617, 619 (6th Cir.
2015). “[T]he clinical definitions cited with approval by Atkins and adopted by Lott do not treat
present functioning and early onset as unrelated parts of a disconnected three-part test.” Id. at
619. Intellectual disability must manifest before age eighteen. Id. Based on a “plain reading” of
Atkins, “past evidence of intellectual disability—including evidence of intellectual disability
from an individual’s childhood—is relevant to an analysis of an individual’s present intellectual
functioning.” Id.; see also id. at 626 (Gibbons, J., concurring in part and concurring in the
judgment) (noting that Atkins “plainly require[s]” the consideration of past evidence of
 Nos. 99-4317/14-3718                        Hill v. Shoop                                 Page 36


intellectual disability, including evidence of a defendant’s functioning pre-incarceration, “[g]iven
the enduring nature of intellectual disability”).

       We also noted in Williams that, prior to Atkins, the Supreme Court had recognized that
past evidence of intellectual disability is relevant to present or future functioning. See id. at 620
(majority opinion) (citing Heller v. Doe, 509 U.S. 312, 321–23 (1993)). In Heller, the Supreme
Court held that civilly committing people with intellectual disabilities based on clear and
convincing evidence of future dangerousness was constitutional because intellectual disability
manifests during childhood and “is a permanent, relatively static condition, so a determination of
dangerousness may be made with some accuracy based on previous behavior.” 509 U.S. at 321–
23 (citation omitted). “Thus, ‘almost by definition in the case of the retarded [adult] there is an
18-year record upon which to rely’ when assessing the individual’s future intellectual
functioning.” Williams, 792 F.3d at 620 (alteration in original) (quoting Heller, 509 U.S. at 323).
Although Atkins left to the states the job of delineating the precise contours of how to evaluate
intellectual disability, clearly established law mandates that courts cannot, under any reasonable
interpretation of Atkins’s general standard, discount or ignore evidence of intellectual disability
from an individual’s childhood.

       In Hill’s case, the Ohio Court of Appeals correctly set forth the three-prong Atkins
standard as adopted by the Ohio Supreme Court in Lott. It also correctly noted that the second
criterion under Lott requires the defendant to demonstrate “significant limitations in two or more
adaptive skills, such as communication, self-care, and self-direction.” Hill, 894 N.E.2d at 113
(quoting Lott, 779 N.E.2d at 1014). Then it veered off track. Focusing mostly on Hill’s
interactions with law enforcement, prison officials, and the courts, the Ohio courts discounted
extensive past evidence of intellectual disability—including multiple diagnoses of intellectual
disability and numerous comments on Hill’s adaptive deficiencies made while Hill was in
school. The two experts who concluded that Hill did not exhibit significant adaptive deficits did
the same. In the few instances where the Ohio courts did confront Hill’s school records, they
grossly misrepresented the contents.       The Ohio courts’ decision to focus on and privilege
contemporary evidence over historical accounts is contrary to clearly established Supreme Court
precedent in Atkins and Heller and seriously undermined the courts’ ability to make an accurate
 Nos. 99-4317/14-3718                       Hill v. Shoop                                 Page 37


assessment of Hill’s intellectual disability. These errors amount to an unreasonable application
of Atkins and an unreasonable finding of fact. See Williams, 792 F.3d at 626 (Gibbons, J.,
concurring in part and concurring in the judgment) (“By excluding the pre–1989 evidence, the
state court severely limited its own ability to make a reasoned assessment of Williams’s
condition according to the legal and medical standard that Atkins . . . plainly require[s].”); see
also Panetti, 551 U.S. at 953 (recognizing that “a general standard may be applied in an
unreasonable manner,” especially when a reviewing court faces “a record that cannot, under any
reasonable interpretation of the controlling legal standard, support a certain legal ruling”). The
majority, in concluding otherwise, refuses to acknowledge the significance, and in some cases
the very existence, of these failures, misrepresentations, and omissions.

       1. Significant Limitations

       The history of Hill’s diagnoses and adaptive limitations was given short shrift in the Ohio
courts. According to the Ohio courts, the anecdotal evidence in the record “constituted a ‘thin
reed’ on which to make conclusions about Hill’s diagnosis.” Hill, 894 N.E.2d at 124. Yet, as the
district court noted, “the state-court record was hardly a ‘thin reed.’ At well over 6,000 pages, it
was voluminous.” Hill v. Anderson, No. 4:96-cv-00795, 2014 WL 2890416, at *24 (N.D. Ohio
June 25, 2014). “[T]he true ‘thin reed’ in this case was the information that was available
concerning Hill’s adaptive functioning at the time he filed his Atkins claim,” which, for whatever
reason, was “the focus of the evaluation.” Id.

       Of the criteria for adaptive deficits set out in Lott, it is clear from the record that Hill
displayed significant limitations, at the very least, in functional academics, hygiene/self-care,
social skills, and self-direction. With respect to functional academics, Hill was considered
“mentally retarded” by the Warren City Schools. He was diagnosed as “mildly retarded,”
“trainable mentally retarded,” or “educable mentally retarded” several times before he turned 18,
beginning with the recognition that he was a “slower learning child” when he began formal
schooling at age 6. See R. 97 [disc 1] (Suppl. App.) (Pages 489–91). He scored 70 or below on
every IQ test administered during his school years. Id. at 489–94, 511–19. He attended special
 Nos. 99-4317/14-3718                               Hill v. Shoop                                          Page 38


education classes for the entirety of his school career. R. 29 (Suppression Hr’g Tr.) (Page ID
#3081–88).7

         At age six, Hill did not know his age, but thought he was nine. R. 97 [disc 1] (Suppl.
App.) (Page 489). His visual-motor coordination was at the three-year-old level, his reading and
verbal skills were at the five-year-old level, and he had a mental age of four years and six
months. Id. at 490. At age 8 years and 8 months, Hill was considered functioning at a “mid-
kindergarten to beginning first grade level.” Id. at 493. At age thirteen, he was functioning at
the “mid-2nd grade level” in reading and the “mid-1st grade level” in arithmetic. Id. at 515. His
psychologist noted that his learning abilities “ha[d] fallen 22 points” in the last five years, and
that his relative weaknesses lie “in not being able to recall everyday information, do abstract
thinking, perform mental arithmetic, perceive a total social situation, [and] perceive patterns.”
Id. At the same age, he was sent to a school for intellectually disabled children to continue his
special education. See id. at 513–19. A school psychologist set out instructional goals that
included teaching Hill his address and phone number, as well as how to tell time. Id. at 578. He
exhibited weaknesses in reasoning ability, originality, verbal interaction, and a lack of
intellectual independence.

         By age fourteen, Hill was reading at a first-grade level and his math skills were at a third-
grade level. He still had not mastered writing his own signature. Id. His teacher was working
on self-control skills that should generally be mastered by a kindergarten student, including
“working without being disruptive” and not touching other students inappropriately.                                Id.
Teachers set academic objectives like learning to: tell time in five-minute intervals; write his
own signature; shower regularly; put soiled clothing in the appropriate place; and eat and drink
in a manner appropriate in a school setting.

         Hill was transferred to another, similar school at fifteen because of poor academic
achievement and behavior. R. 31 (Mitigation Hr’g Tr. at 77–79) (Page ID #3389–91). He
received tutoring at a first-grade level for reading and a second-grade level for math. R. 97


         7
          Hill was “mainstreamed” only in physical education and music, and struggled even there to keep up with
and socialize normally with his peer group. R. 97 [disc 1] (Hammer Test., Atkins Hr’g Tr.) (Pages 247–49). There
is no record of him taking “mainstream” classes in any academic subject area, i.e., math, reading, or history. See id.
 Nos. 99-4317/14-3718                        Hill v. Shoop                                   Page 39


[disc 1] (Suppl. App.) (Page 525). At seventeen years old, after being arrested for, and pleading
guilty to, two felony rape charges, the juvenile court placed Hill in a facility that housed youth
offenders with mental disabilities or emotional problems. R. 31 (Mitigation Hr’g Tr. at 120–23)
(Page ID #3432–35). There, Hill completed ninth grade in special education classes at age 18.
R. 97 [disc 1] (Suppl. App.) (Page 533). After being released, he returned to high school, and
testing indicated Hill was at a second-grade level for reading and math. Id. at 1109. Fife’s
murder occurred six months later.

       The record also demonstrates that Hill was deficient in hygiene and self-care. At the age
of fourteen, he still needed to be told to shower regularly, brush his teeth, and apply deodorant
every day. He would not independently follow through and take care of his hygiene unless he
was told to do so. At approximately age sixteen, a group home officer noted that although Hill
was “improving in his personal hygiene,” he still “need[ed] constant reminder[s] to shower,
brush his teeth, etc.” Id. at 524. Hill continued to have problems with his hygiene in prison and
had to be reminded frequently to groom himself.

       The record also demonstrates that Hill had limitations in the area of social skills. For
example, the district court pointed to the testimony of psychologists who spoke to Hill’s “poor
self-esteem, inability to interpret social situations and create positive relationships, and [the fact]
that he was easily influenced by people, gravitated toward an antisocial peer group, and did not
respond appropriately to authority figures.” Hill, 2014 WL 2890416, at *38. Hill’s school and
court records demonstrate that he had trouble making friends. At seventeen, Hill was described
as “socially constricted” and possessing “very few interpersonal coping skills.” R. 97 [disc 1]
(Suppl. App.) (Page 530).

       Hill also showed limitations in at least one more area—self-direction. Hill was described
as “easily led” in both his school and court records, during periods both before and after he
committed serious crimes while apparently acting alone. In school, Hill was described as
immature and “easily led by others into trouble around school,” like fighting. Id. at 515. He was
vulnerable to exploitation by older individuals, displayed inappropriate and immature behaviors
in class, rarely considered the consequences before acting, and had trouble conforming his
behavior to the rules or the law. When Hill was thirteen, he was described as exhibiting a “great
 Nos. 99-4317/14-3718                        Hill v. Shoop                                  Page 40


deal of impulsivity.” Id. When Hill was seventeen, he was evaluated by a psychologist who
concluded that he had poor judgment, “d[id] not think of consequences,” was “highly
suggestable,” and “was ‘likely to be exploited’” if placed in a halfway home for adults
“[b]ecause of his passivity and limited intellectual ability.” Id. at 527–28. Another report from
that same time expressed concern about his tendency to follow others. Even when he was in
prison at age twenty-one, a correctional officer reported that Hill was easily led by other inmates
and had to be told how to do his job at every step of the way. See R. 97 [disc 1] (Atkins Hr’g Tr.)
(Pages 437–39).

       Time after time, psychologists examined Hill and diagnosed him as intellectually
disabled. R. 97 [disc 1] (Suppl. App.) (Pages 61–76, 513–30, 592–621). These psychologists
assessed Hill’s IQ and his adaptive skills. During one of the earliest assessments, his school’s
psychologist noted that Hill was limited in functional academics and self-direction. Id. at 63–65
(noting that Hill is “limited in his ability to generalize, to transfer learning from one situation to
another, . . . or to do much self-evaluation”). Later assessments consistently detailed the same
issues and deficits in social skills, communication, and self-care as well. See, e.g., id. at 69, 71,
516, 519, 527–28, 530, 592.

       In addition to his significant limitations in functional academics, self-care, social skills,
and self-direction, the record also demonstrates that Hill never has lived independently, never
had a driver’s license or a bank account, never has been able to perform a job without substantial
guidance from supervisors, was labeled “functionally illiterate” at school and in prison, could
never read or write above a third-grade level, and could never adequately sign his own name.

       Even if Hill appeared to be functioning at an average skill level to a layperson’s eyes, it is
common for someone with mild intellectual disability to present as functioning. See R. 97 [disc
1] (Hammer Test., Atkins Hr’g Tr.) (Page 189). That is why the impressions of schoolteachers
are critical—because children often are not diagnosed “until they get to school and teachers who
are familiar with kids at various cognitive abilities discover that this child is, No. 1, not where
they should be for their age in terms of their current [intellectual] functioning . . . . And, two,
that as they try to teach them they learn at a much slower rate.” Id. Comments from Hill’s
schoolteachers were largely left unaddressed—or were distorted—in the Ohio courts’ analysis.
 Nos. 99-4317/14-3718                               Hill v. Shoop                                          Page 41


         2. Unreliable Experts

         Nevertheless, it might seem that the Ohio courts rendered a reasonable decision because
they relied on the opinions of two psychological experts who found that Hill did not exhibit
significant adaptive deficits. The majority here certainly takes that stance. Maj. Op. at 21–22.
According to the Ohio Court of Appeals, the experts and the record provided “competent and
credible evidence to support the trial court’s conclusion that Hill does not meet the second
criterion for mental retardation.” Hill, 894 N.E.2d at 126. But both experts, at the trial court’s
direction, ignored evidence of adaptive deficiencies from Hill’s school years, or set it aside as
irrelevant to the task at hand.            Anecdotal evidence, such as comments and records from
schoolteachers and others who have interacted with or evaluated the subject, is key to the
adaptive-deficits analysis. See Hill, 894 N.E.2d at 124–25 (discussing anecdotal evidence); R.
97 [disc 1] (Hammer Test., Atkins Hr’g Tr.) (Pages 383–84) (stating that the psychological
profession values “collateral information”); R. 97 [disc 1] (Olley Test., Atkins Hr’g Tr.) (Page
696) (stating the importance of “drawing information from many different sources of functioning
in every day life under every day circumstances”).

         Two experts testified in Hill’s Atkins proceedings that Hill did not display significant
adaptive limitations. State v. Hill, No. 85-CR-317, at 79–80 (Ohio Ct. of Common Pleas Feb.
15, 2006) (unreported) [R. 97 [disc 1] (Suppl. App.) (Pages 3477–78)]. The state trial court
relied upon their opinions to conclude that Hill had failed to demonstrate significant adaptive
deficits. Id. at 81 (Page 3479).8 All three experts, including Dr. Hammer (Hill’s expert), found
that Hill malingered or tried to “fake bad” on the adaptive skills tests given to him in 2004. Id. at


         8
           We have previously denied Atkins relief in an AEDPA case arising out of Ohio where, as here, two of the
three mental-health experts testified that the petitioner was not intellectually disabled. O'Neal v. Bagley, 743 F.3d
1010, 1023 (6th Cir. 2013) (“With expert testimony split, as it often is, the state court chose to credit Dr. Chiappone
and Dr. Nelson over Dr. Tureen, and we cannot say from this vantage that it was unreasonable to do so.”).
However, O’Neal is distinguishable on its facts, and Hill’s claim for Atkins relief is much stronger than the
petitioner’s claim in O’Neal. For example, in O’Neal there was insufficient evidence to prove that the petitioner met
the first prong in demonstrating “significantly subaverage intellectual functioning.” Id. at 1022. Here, by contrast,
Hill’s IQ is so low that the Warden concedes that Hill satisfies the first prong. Additionally, O’Neal’s claim for
Atkins relief also failed because his adaptive deficits may well have been better explained by his drug abuse and
personality disorder rather than organic mental illness. Id. at 1022–23. Furthermore, we have never held that a
reliance on an expert witness’s conclusion makes a state court’s determination reasonable per se. Instead, we
consider whether “the record read as a whole” allows a reviewing court to conclude that the state court’s
determination was unreasonable. Id. at 1022; see also Carter v. Bogan, 900 F.3d 754, 768, 771 (6th Cir. 2018).
 Nos. 99-4317/14-3718                        Hill v. Shoop                                     Page 42


53, 81 (Pages 3451, 3479). In coming to their decision that Hill was not, at present, intellectually
disabled, Drs. Olley (the state’s expert) and Huntsman (the trial court’s expert) heavily weighed
the fact that Hill malingered. See R. 97 [disc 1] (Olley Test., Atkins Hr’g Tr.) (Page 781); R. 97
[disc 1] (Huntsman Test., Atkins Hr’g Tr.) (Pages 1050–51). But see R. 97 [disc 1] (Hammer
Test., Atkins Hr’g Tr.) (Page 211) (stating that a person with intellectual disability can still lie,
manipulate, and cheat). Drs. Olley and Huntsman also emphasized the sophistication of Hill’s
crimes and his interactions with prison, law-enforcement, and court officials. See R. 97 [disc 1]
(Olley Test., Atkins Hr’g Tr.) (Pages 726–31, 737–50, 770–75); R. 97 [disc 1] (Huntsman Test.,
Atkins Hr’g Tr.) (Pages 1027, 1034–35, 1040–44). Dr. Hammer, on the other hand, based his
diagnosis on all types of anecdotal evidence, including Hill’s records from school, and concluded
that Hill satisfied all three prongs for a diagnosis of intellectual disability. See R. 97 [disc 1]
(Hammer Test., Atkins Hr’g Tr.) (Pages 383–84); id. at 156 (“My opinion is that [Hill] falls
within the high end of the mild retardation range.”); see also id. at 190 (describing mild
intellectual disability as “significant” or “severe” impairment in the ability to function).

       Dr. Olley (the state’s expert) stated that Hill’s memory was very good in court on April
15, 2004, when he provided details of events. R. 97 [disc 1] (Olley Test., Atkins Hr’g Tr.) (Page
744). Dr. Olley also stated, based on an interview with Hill, that Hill was able “to express a
complex explanation of the crime in order to support his claim of innocence.” R. 97 [disc 1]
(Suppl. App.) (Page 1125). Although Dr. Olley admitted that Hill’s case was a “close call,”
R. 97 [disc 1] (Olley Test., Atkins Hr’g Tr.) (Page 861), he nevertheless concluded that Hill’s
“way of presenting himself,” both in his police interrogation and before the court, was
inconsistent with an intellectual-disability diagnosis, id. at 718–19, 726–27. Dr. Olley said that
he had never heard of an intellectually disabled inmate calling the media to arrange an interview,
as Hill did in this case by reaching out to the Tribune Chronicle. Id. at 763. Dr. Olley noted that
Hill was able to tell an elaborate “conspiracy” theory about the events leading to his capital trial
for Fife’s murder, which echoed a “very similar” soliloquy he made before the trial court on
April 15, 2004. Id. at 770–72. Dr. Olley characterized this soliloquy as “long,” “rambling,” and
ultimately implausible—but he testified that he was nonetheless “struck” by Hill’s “sophisticated
memory and reasoning.” Id. at 744, 771–72.
 Nos. 99-4317/14-3718                         Hill v. Shoop                                   Page 43


        Dr. Huntsman (the trial court’s expert) similarly focused in her report on Hill’s
“remarkable memory for the history of his case,” his detailed and “very complex explanation for
how Raymond Fife came to be killed,” as well as the “competencies” observed by staff members
in prison. R. 97 [disc 1] (Suppl. App.) (Page 1141). Dr. Huntsman described Hill’s story as
“bouncing around in time,” and she initially “couldn’t keep track of what [they] were talking
about.” R. 97 [disc 1] (Huntsman Test., Atkins Hr’g Tr.) (Pages 1021). She characterized the
conspiracy story as “remarkable and not likely, not very plausible.” Id. at 1025. Still, despite the
story’s apparent lack of “logic,” Dr. Huntsman noted “the degree of organization, the degree of
complexity[,] and the degree of memory that he displayed as [they] talked.” Id. at 1025–26,
1031. She testified that it was not the story Hill told, but his “process of telling the story”—
which demonstrated complexity, “sophistication,” a noteworthy vocabulary, and a “general
ability to communicate”—that led to her conclusion that he was not intellectually disabled. Id. at
1190.

        In the end, Drs. Olley and Huntsman each opined that Hill was “borderline intellectual
functioning” as defined in the DSM-IV. See R. 97 [disc 1] (Olley Test., Atkins Hr’g Tr.) (Page
936); R. 97 [disc 1] (Huntsman Test., Atkins Hr’g Tr.) (Page 1044); id. at 1049 (stating that
“what makes me say that I believe that in my opinion he falls within the borderline range of
intellectual functioning has to do with his adaptive behavior”). Dr. Olley described borderline
intellectual functioning as “no mental retardation but it is the . . . functioning that is . . . between
one standard deviation below the mean and two standard deviations below the mean,” i.e., an IQ
range between “71 to 85.” R. 97 [disc 1] (Olley Test., Atkins Hr’g Tr.) (Page 936). Drs. Olley
and Huntsman came to this conclusion even though people at the lower end of borderline
intellectual functioning and the higher end of intellectual disability are “going to be quite similar
. . . in some regards,” R. 97 [disc 1] (Hammer Test., Atkins Hr’g Tr.) (Page 465), including in
their ability to create a “script” involving various people and events, id. at 537–38.

        In the opinion of Dr. Hammer (Hill’s expert), Hill’s behavior was not inconsistent with
that of a person with mild intellectual disability because those persons often attempt to don a
“cloak of competence.” Id. at 191–92. “[M]any people with mild [intellectual disability],” he
explained, “are quite aware of their deficits in learning and functioning and are somewhat
 Nos. 99-4317/14-3718                              Hill v. Shoop                                        Page 44


worried that other people will find that also. So they oftentimes will develop certain skill areas
that they can hold out as indicating that they have a competence in a certain area and, therefore,
are trying to mask . . . what their deficits actually are.” Id. This frequently involves “learning
sort of . . . scripts or scenarios that they can kind of pull out.” Id. at 192–93. The trial court,
which adopted the opinions of Drs. Olley and Huntsman, but made no reference to
Dr. Hammer’s cloak of competence discussion in its opinion, apparently did not afford this
concept much weight.

        Drs. Olley and Huntsman also placed significant weight on the testimony of prison
officials about Hill’s recent behavior in the prison environment. These officials considered Hill
“average” in intelligence compared to other death row inmates.                      “They testified that Hill
interacted with the other inmates, played games, maintained a prison job, kept a record of the
money in his commissary account, and obeyed prison rules.” Hill, 2014 WL 2890416, at *39
(quoting Hill, 894 N.E.2d at 124). One official said that Hill was feigning intellectual disability
for his Atkins claim, and another said that Hill’s hygiene was “poor but not terrible.” Id. (quoting
Hill, 894 N.E.2d at 125).

        As the district court noted, all of the experts conceded that relying on Hill’s behavior in
prison to assess adaptive skills is problematic because “death row is a segregated, highly
structured and regulated environment.” Id. at *42.9 Evidence of adaptive functioning in this
kind of controlled setting is of limited value because inmates do not have the same opportunities
to acquire new skills or show weaknesses in existing skills. Assessing Hill’s adaptive deficits as
an adult is particularly challenging given the absence of any reliable testing to measure Hill’s
adaptive functioning and the lack of reliable evidence of how Hill would have functioned as an
adult in general society as he has been incarcerated for all but six months of his adult life. Given
the lack of evidence regarding Hill’s likely adaptive performance as an adult in the general
community, the experts should have utilized all available evidence.

         9
           The medical literature available in 2008 prohibited the assessment of adaptive skills in atypical
environments like prison. For example, the 2002 AAMR Manual says “[l]imitations in present functioning must be
considered within the context of community environments typical of the individual’s age peers and culture.”
AAMR, Mental Retardation: Definition, Classification, and Systems of Supports 13 (10th ed. 2002). It explains:
“[t]his means that the standards against which the individual’s functioning must be measured are typical community-
based environments, not environments that are isolated or segregated by ability.” Id. at 8.
 Nos. 99-4317/14-3718                        Hill v. Shoop                                 Page 45


          The majority acknowledges that Dr. Huntsman, in particular, considered prison officials’
descriptions of Hill’s adaptive behavior as “‘[the] most persuasive[]’ evidence” of Hill’s adaptive
functioning. Maj. Op. at 22 (alterations in original) (quoting R. 97 [disc 1] (Suppl. App.) (Page
1141)).     Given that the existing medical guidelines prohibited measuring an individual’s
functioning based on their behaviors in a prison setting, Dr. Huntsman’s weighty reliance on this
evidence in coming to her conclusion about Hill’s intellectual disability casts serious doubt on its
reasonableness. The same is true for Dr. Olley, especially in light of his own admission that “[i]t
is impossible to assess all of Mr. Hill’s adaptive behavior while he is in prison.” R. 97 [disc 1]
(Suppl. App.) (Page 1124).

          Drs. Olley and Huntsman leaned heavily on these prison officials’ testimony rather than
treating them with the degree of skepticism mandated by the medical literature. As the district
court noted, the weight of the testimony from various death-row prison officials was limited by
their potential bias against the inmates they were charged with guarding, as well as the
shortcomings affecting lay opinions about intellectual disability generally.        Hill, 2014 WL
2890416, at *42–43. And many of the specific prison officials’ statements were “rife with
contradictions, with themselves and each other.” Id. at *43.

          These flaws might be forgivable under AEDPA deference, but there is one problem with
Drs. Olley’s and Huntsman’s testimony that we cannot overlook: neither of them grappled with
the extensive past evidence of Hill’s intellectual disability. Both experts, instead, assessed Hill’s
adaptive skills “as they existed at the time of the hearing”—even though intellectual disability is
a static condition. Id. at *23; see Heller, 509 U.S. at 323; Williams, 792 F.3d at 617–19; R. 97
[disc 1] (Suppl. App.) (Page 1125) (Dr. Olley reporting that “[t]he available information on Mr.
Hill’s current functioning does not allow a diagnosis of mental retardation”) (emphasis added).
At the State’s urging, the trial court ruled that it would focus the Atkins inquiry on Hill’s current
functioning, but noted that it would not preclude historical evidence from coming in. R. 97 [disc
1] (Suppl. App.) (Pages 175–81, 217–23, 247–50). As a result, the opinions of Drs. Olley and
Huntsman, like the Ohio courts’ own assessments, lack a credible foundation.

          Dr. Olley recognized the importance of anecdotal evidence when he relied on testimony
from prison guards to assess Hill’s adaptive skills. But when it came to past anecdotal evidence
 Nos. 99-4317/14-3718                                 Hill v. Shoop                                           Page 46


of Hill’s adaptive deficits, Dr. Olley dismissed it as evidence of low academic skills only. R. 97
[disc 1] (Olley Test., Atkins Hr’g Tr.) (Page 783). Acknowledging that Hill’s schoolteachers
thought he was intellectually disabled, Dr. Olley said that he could not say the same because
“[t]he information is simply not available.” Id. As detailed extensively above, that is simply not
true.

         The majority finds Dr. Olley’s determination to be reliable because Dr. Olley “did not
dismiss Hill’s past anecdotal evidence; rather, he concluded after reviewing the record that ‘there
was inadequate information about adaptive behavior that would allow [him] to conclude that
there was a significant impairment in adaptive behavior’ at the time of the offense.” Maj. Op. at
20 (alteration in original) (quoting R. 97 [disc 1] (Olley Test., Atkins Hr’g Tr.) (Page 780)). But
that conclusion ignores Dr. Olley’s failure to engage with or consider the numerous reports from
teachers, mental health professionals, and other relevant observers of Hill’s adaptive behavior,
directly contravening Dr. Olley’s admitted methodology for determining intellectual disability
and what constitutes adequate information. See R. 97 [disc 1] (Olley Test., Atkins Hr’g Tr.)
(Pages 696–97) (noting that for retrospective determinations of intellectual disability, experts
should rely on records and statements from “teachers,” “mental health professionals,” and “other
people who know the individual well”).10 Those records are replete with observations and
diagnoses of significant limitations in adaptive behavior that Dr. Olley never mentioned or
explained away as irrelevant or inadequate in the areas of self-care or self-direction.                              For
example, in the area of self-direction, Dr. Olley failed to contextualize the results of the
standardized tests administered by mental health professionals with the numerous accounts
throughout Hill’s childhood and teenage years from teachers, psychologists, and social workers
who testified that Hill was easily led and a follower. Hill, 2014 WL 2890416, at *30–33. More
importantly, Dr. Olley admitted that Dr. Nancy Schmidtgoessling, one of the psychologists who
testified during the mitigation phase of Hill’s trial, assessed Hill’s adaptive behavior when she
diagnosed him as intellectually disabled. See R. 97 [disc 1] (Olley Test., Atkins Hr’g Tr.) (Pages
941–42). But Dr. Olley never explained why he found that diagnosis unreliable.

         10
           Dr. Olley explained to the trial court that “our protocol was different” from other cases for which he had
served as an expert “in the sense that in speaking among the three psychologists, we were aware of your order to
look at Mr. Hill’s present functioning.” R. 97 [disc 1] (Olley Test., Atkins Hr’g Tr.) (Page 862). He further
explained that it was because of the trial court’s order that the experts focused on Hill’s adaptation to prison life. Id.
 Nos. 99-4317/14-3718                             Hill v. Shoop                                       Page 47


        As for Dr. Huntsman, she, too, did not give much thought to the past anecdotal evidence
of Hill’s adaptive deficits. She stated that she was retained to decide “whether [Hill] is now a
mentally retarded individual.” R. 97 [disc 1] (Huntsman Test., Atkins Hr’g Tr.) (Page 1052)
(emphasis added). When prompted for her opinion of Hill’s school records, she stated that these
records were not as reliable as the court-conducted tests because teachers’ assessments “were
being done for a very different purpose.” Id. at 1046. Never mind that the Ohio Supreme Court
had already decided in White that school records are relevant for an adaptive-deficits analysis.
State v. White, 885 N.E.2d 905, 916 (Ohio 2008); see also Heller, 509 U.S. at 323 (noting that
for intellectual disability determinations “there is an 18-year record [of past behavior] upon
which to rely”). Never mind that several of the assessments used to evaluate Hill relied on
definitions of intellectual disability that match Lott’s factors. See e.g., R. 97 [disc 1] (Suppl.
App.) (Page 592–93) (finding that Hill qualified for placement into a special education program
for intellectually disabled students because he exhibited “significant subaverage intellectual
functioning” and deficiencies in at least two areas of adaptive behavior as determined by a
multidisciplinary team that included a qualified psychologist). Dr. Huntsman also speculated
that Hill had not tried his hardest in school. R. 97 [disc 1] (Huntsman Test., Atkins Hr’g Tr.)
(Page 1048).11 In fact, at one point Dr. Huntsman dismissed the evidence of Hill’s adaptive
deficits during his teenage years as Hill being “a pretty troubled and pretty troublesome youth”
due to his school system record. Id. at 1047. Despite Dr. Huntsman’s detailed analysis of the
reports from prison guards, there is no comparable analysis of the overwhelming historical
records detailing Hill’s struggles with self-care, self-direction, and academic functioning. Dr.
Huntsman testified that, excluding Hill’s mother, the record did not contain any non-school
records providing evidence of Hill’s adaptive skills or deficits. Id. at 1090, 1098.12 This
completely ignores the highly relevant non-school records and testimony from Brinkhaven,
where social workers observed Hill at all times and noted significant limitations in self-care,
academic functioning, and self-direction.                  See Hill, 2014 WL 2890416, at *31.
Having disregarded much of the past anecdotal evidence, Dr. Huntsman stated that Hill

        11
          Dr. Huntsman did not point to, nor have we been able to discover, any evidence in Hill’s school records
demonstrating that he intentionally performed poorly in school.
        12
          The record also indicates that, if anything, Hill’s mother “overestimated [Hill’s] adaptive behavior.”
R. 97 (Suppl. App.) (Page 527).
 Nos. 99-4317/14-3718                        Hill v. Shoop                                 Page 48


“probably” was not intellectually disabled at the time of the offense. R. 97 [disc 1] (Huntsman
Test., Atkins Hr’g Tr.) (Page 1052) (“I think that the only thing that I’ve said today that I didn’t
say previously in my report, because I wasn’t asked to address it in my report, is that my opinion
is that he was probably not retarded at the time of the offense.”).

       Even though Drs. Olley and Huntsman conceded that this was a close case, they made no
real attempt to reconcile their outcome with Hill’s past diagnoses of intellectual disability and the
voluminous relevant evidence of Hill’s significant adaptive limitations—and in fact, they were
effectively told not to do so. As we held in Williams, Atkins and Lott recognized that intellectual
disability presents itself in childhood and is a permanent condition. See Williams, 792 F.3d at
619–20.    Under Atkins, courts cannot limit their focus to contemporary accounts while
discounting past evidence of intellectual disability. The Ohio trial court’s erroneous instruction
substantially undermined the Ohio courts’ ability to rely reasonably on Dr. Olley’s and Dr.
Huntsman’s conclusions regarding Hill’s intellectual disability.

       Having set their gaze on Hill’s interactions with prison, court, and police officials, Drs.
Olley and Huntsman said next to nothing about the substantial evidence in the record from Hill’s
time both in school and in prison that Hill was easily led, struggled to communicate, struggled
with his personal hygiene, and struggled to read. These failures only encouraged the Ohio courts
to do the same. Rather than grapple with the extensive record of Hill’s intellectual disability, the
state trial court made its findings based on Hill’s scattered and scripted conspiracy story of the
Fife murder, his demeanor in interacting with law enforcement and the legal system, and the
supposed sophistication of his crimes. State v. Hill, No. 85-CR-317, at 73–77 (Ohio Ct. of
Common Pleas Feb. 15, 2006) (unreported) [R. 97 [disc 1] (Suppl. App.) (Pages 3471–76)].
Those “adaptive strengths” convinced the state trial court that Hill could not be intellectually
disabled because he had “remarkable” communication and vocabulary skills and was self-
directed. Id. at 74 (Page 3472). As shown throughout this discussion, there is substantial
evidence in the record to contradict these findings, which are based on evidence—Hill’s
functioning in a prison setting—prohibited by existing medical guidelines. See, e.g., discussion
infra Section III.A.3. Unlike the Ohio courts and Drs. Olley and Huntsman, I cannot cast aside
years of highly probative evidence and repeated diagnoses of intellectual disability. To do so
 Nos. 99-4317/14-3718                       Hill v. Shoop                                  Page 49


flies in the face of then-prevailing medical standards, relevant guidance from the Ohio Supreme
Court, and the doctors’ own methodologies. Viewed in the context of the entire record and based
on clearly established Supreme Court precedent, no fairminded jurist could find their factual
determinations to be reasonable.

       3. Myths and Misrepresentations

               To the extent that the Ohio courts addressed past evidence of Hill’s adaptive
deficits, they misconstrued it or tried to offset it with irrelevant facts. Rather than take this
evidence seriously, the Ohio Court of Appeals adopted the trial court’s analysis as consistent
with its own perception of the record:

               Public School Records. Hill’s public school records amply demonstrate a
       history of academic underachievement and behavioral problems. Hill is often
       described as a lazy, manipulative, and sometimes violent youth. Although there
       are references to Hill’s being easily led or influenced by others, the trial court
       noted that much of Hill’s serious misconduct, including two rapes committed
       prior to Fife’s murder, occurred when he was acting alone. Hill knew how to
       write and was described by at least one of his special education teachers as “a
       bright, perceptive boy with high reasoning ability.”
               Hill’s Trial for the Murder of Raymond Fife. The trial court observed that
       the record of Hill’s murder trial provided evidence of Hill’s ability concerning
       self-direction and self-preservation. In particular, the court noted Hill’s initiative
       in coming to the police in order to misdirect the focus of the investigation by
       implicating others and Hill’s ability to adapt his alibi to changing circumstances
       in the course of police interrogation. This last point was also noted by Dr. Olley
       in his hearing testimony: Hill “stood his ground during that interrogation very,
       very strongly. * * * He not only modified his story a little bit when he was faced
       with evidence that couldn’t possibly have avoided. * * * That to me is a kind of
       thinking and planning and integrating complex information that is a higher level
       than I have seen people with mental retardation able to do.”
                Death Row Records. At the time of the evidentiary hearing, Hill had been
       incarcerated on death row for 20 years. From this period of time, the trial court
       considered audiotaped interviews of Hill by Warren’s Tribune Chronicle reporter
       Andrew Gray in the year 2000. These interviews were arranged on Hill’s
       initiative in order to generate publicity for his case. The trial court found Hill’s
       performance on these tapes demonstrated a high level of functional ability with
       respect to Hill’s use of language and vocabulary, understanding of legal
       processes, ability to read and write, and ability to reason independently.
 Nos. 99-4317/14-3718                              Hill v. Shoop                                          Page 50


                  The trial court considered the evidence of the various prison officials who
         testified at the evidentiary hearing. These witnesses consistently testified that Hill
         was an “average” prisoner with respect to his abilities in comparison with other
         death row inmates. They testified that Hill interacted with the other inmates,
         played games, maintained a prison job, kept a record of the money in his
         commissary account, and obeyed prison rules. Prison officials offered further
         testimony in their interviews with the expert psychologists. One official opined
         that Hill began to behave differently after Atkins was decided, and he believed
         that Hill was “playing a game” to make others think he is retarded. Another
         official reported that Hill’s self-care was “poor but not terrible” and that Hill had
         to be reminded sometimes about his hygiene.
                 Hill’s Appearances in Court. The trial court stated that it had “many
         opportunities” to observe Hill over an extended period of time and, as a lay
         observer, did not perceive anything about Hill’s conduct or demeanor suggesting
         that he suffers from mental retardation.

Hill, 894 N.E.2d at 124–25.

         These findings are deeply troubling.              To start, the Ohio courts’ finding “that Hill
‘underachieved’ academically or in any other adaptive skill as a child is,” as the district court
remarked, “squarely contradicted by the record.” Hill, 2014 WL 2890416, at *26. The district
court could not find, and neither could I, “one reference in Hill’s school records by a teacher,
school administrator, psychologist, psychiatrist, or anyone else suggesting that Hill was capable
of performing at a substantially higher level but chose not to.” Id. (footnote omitted). And as
the experts in this case testified, evidence of behavioral problems or a conduct disorder simply
does not undermine a simultaneous finding of intellectual disability. See R. 97 [disc 1] (Hammer
Test., Atkins Hr’g Tr.) (Page 612); R. 97 [disc 1] (Olley Test., Atkins Hr’g Tr.) (Page 713) (“[I]f
he’s having conduct problems in school, that’s neither here nor there to a diagnosis of mental
retardation.”); (R. 97 [disc 1] (Huntsman Test., Atkins Hr’g Tr.) (Pages 1102–03).                           While
conceding that “there are references to Hill’s being easily led or influenced by others, the trial
court noted that much of Hill’s serious misconduct, including two rapes committed prior to
Fife’s murder, occurred when he was acting alone.” Hill, 894 N.E.2d at 124.13 The state courts
incorrectly discounted the numerous reports that Hill was easily led because he committed

         13
            The Ohio courts’ use of the word “references” is also a serious mischaracterization of the record. As the
district court found, almost every evaluation of Hill in his school records described Hill’s tendency to be “easily
influenced” by others. Hill, 2014 WL 2890416, at *26 n.19. These consistent assessments amount to much more
than fleeting “references.”
 Nos. 99-4317/14-3718                        Hill v. Shoop                                  Page 51


crimes on his own. Under then-prevailing medical standards, Hill’s prior criminal behavior is
completely irrelevant to any determination of whether he exhibited deficits in adaptive skills.
See Hill, 2014 WL 2890416, at *26.

       The Ohio courts’ focus on a note drafted by a teacher in a school for intellectually
disabled children describing Hill as “‘bright’ and ‘perceptive,’ with ‘high reasoning ability’”
was, as the district court put it, “almost cynical in its selective misrepresentation of the facts.”
Hill, 2014 WL 2890416, at *27. In the same report, Hill’s special education teacher noted that
Hill, who was thirteen at the time, had the reading skills of a first-grader and the math skills of a
third-grader. R. 97 [disc 1] (Suppl. App.) (Page 578). Her proposed goals for Hill were for him
to shower regularly, eat and drink in a manner appropriate to school, blend letter sounds to say
words altogether out loud, tell time in five-minute intervals, and count change up to $1.00. Id.
The Ohio courts’ statement that Hill knew how to write suffers from the same flaw. At best, it is
an erroneous description of Hill’s abilities; at worst, it purposefully distorts the record. See Hill,
2014 WL 2890416, at *27 (finding that there is “no evidence in the record that Hill could write
much more than his name during his school years, and struggled even with that”). More
importantly, the Ohio Court of Appeals blatantly omits the uncontradicted evidence from Hill’s
childhood through teenage years detailing Hill’s consistent academic struggles. See discussion
supra Section III.A.1.

       The Ohio courts’ handling of evidence regarding self-care is equally troubling. The Ohio
Court of Appeals’s sole reference to Hill’s deficits with regard to self-care was its summary of
testimony provided by a prison official “that Hill’s self-care was ‘poor but not terrible’ and that
Hill had to be reminded sometimes about his hygiene.” Hill, 894 N.E.2d at 125. Such a
statement downplays the record’s extensive chronicling of Hill’s struggles with hygiene,
including the fact that an individual education plan established for Hill when he was nearly
fourteen years old included an “[a]nnual [g]oal and [o]bjective” of helping Hill “learn to shower
when necessary” and to “put soiled clothing in the appropriate place.” R. 97 [disc 1] (Hammer
Test., Atkins Hr’g Tr.) (Pages 280–81, 327). In short, the Ohio Court of Appeals’s description of
Hill’s school records does not contain a single accurate characterization of the evidence that is
relevant to determining whether Hill exhibits significant limitations in adaptive behavior.
 Nos. 99-4317/14-3718                        Hill v. Shoop                                Page 52


Instead, we are left to assume that the appellate court and also the trial court were all but
oblivious to the ample amount of evidence that credibly establishes Hill’s limitations in
functional academics, self-care, social skills, and self-direction.

       The state trial court also unduly relied on Hill’s “initiative in coming to the police” after
Fife’s death, as well as his alleged efforts to misdirect the investigation and fabricate an alibi
while under interrogation, as “evidence of Hill’s ability concerning self-direction and
self-preservation.” Hill, 894 N.E.2d at 124. But Hill was not even a suspect before he went to
the police, and his statements are what aroused their suspicion. Incriminating oneself is hardly
self-preservation. And as the district court noted, “‘[s]elf-preservation’ is not [even] among the
adaptive skills measured under the clinical definitions of intellectual disability.” Hill, 2014 WL
2890416, at *33.      And “self-direction” covers a host of behaviors—including “initiating
activities appropriate to the setting” and “demonstrating appropriate assertiveness and self-
advocacy skills”—that are either unrelated or directly contrary to Hill’s decision to make contact
with the police.    Id. (quoting AAMR, Mental Retardation: Definition, Classification, and
Systems of Supports 40 (9th ed. 1992)).

       Moreover, contrary to the Ohio courts’ findings, Hill’s “performance” during the police
interrogation revealed him to be “childlike, confused, often irrational, and primarily self-
defeating,” and Hill’s attempts to change his story under pressure failed to “skillfully hid[e] his
part” in Fife’s death. Id. at *34. The police even stated that Hill was suggestible, telling him
that “Everytime [sic] we suggest something to you, you have a tendency to agree with us.” R. 26
(Trial Tr. at 30) (Page ID #2105). Hill often changed his story or “embellished his statement[s]
at the slightest suggestion by the police, even when the information at issue was irrelevant or
incriminating.” Hill, 2014 WL 2890416, at *35. These actions “were quite the opposite of
adaptive.” Id. at *34. This is especially true where Hill’s decision to approach the police did not
“resolve his problems,” but “succeeded only in immediately drawing the police’s attention to
himself.” Id. I fail to see how such behavior reasonably could be interpreted as exhibiting skills
in “making choices,” “resolving problems,” and “demonstrating appropriate assertiveness and
self-advocacy skills.” AAMR, Mental Retardation: Definition, Classification, and Systems of
Supports 40 (9th ed. 1992).
 Nos. 99-4317/14-3718                       Hill v. Shoop                                  Page 53


       While purportedly relying on prison accounts, the Ohio courts made no mention of Hill’s
prison records. Those records reflect that prison officials always understood Hill to be mentally
incapacitated or “slow.” As when he was in school, Hill was considered to be illiterate in prison.
He was understood to have a “very limited writing ability,” and he had other inmates write for
him. R. 97 [disc 1] (Hammer Test., Atkins Hr’g Tr.) (Page 439). Notes written from Hill to
prison officials make clear that he had trouble keeping track of his prison account balance.
According to fellow inmates, when Hill was given a task, he had to be carefully supervised
because he could not remember how to complete the assigned task. At least one prison official
reported that Hill was able to perform his job as a porter because the cleaning supplies were
sorted by color, so Hill was not required to read the supplies’ instructions. Id. at 363, 1381.

       Rather than credit the ten intellectual-disability diagnoses that Hill received prior to
Atkins even being decided, the trial court made its own lay judgment that “there is nothing about
[Hill’s] general appearance—facial expressions or conduct—suggesting . . . that the Petitioner is
mentally retarded.” State v. Hill, No. 85-CR-317, at 76 (Ohio Ct. of Common Pleas Feb. 15,
2006) (unreported) [R. 97 [disc 1] (Suppl. App.) (Page 3474)]. The Ohio Court of Appeals
defended that lay judgment on the basis that the experts also believed that Hill failed to exhibit
significant adaptive deficiencies. See Hill, 894 N.E.2d at 125–26.

       Perhaps most disturbing, three psychologists who testified at Hill’s pre-Atkins mitigation
hearing concluded that Hill was intellectually disabled and had extremely poor adaptive
functioning.    On appeal, the Ohio Supreme Court and Court of Appeals found these
psychologists’ testimony credible and concluded that Hill was intellectually disabled. See State
v. Hill, 595 N.E.2d 884, 901 (Ohio 1992); State v. Hill, Nos. 3720, 2745, 1989 WL 142761, at
*6, *32 (Ohio Ct. App. Nov. 27, 1989). It was only after Atkins came down, and Hill was again
assessed for intellectual disability in renewed state-court proceedings, that the Ohio courts
reversed course. See Hill, 300 F.3d at 682 (remanding this case to the Ohio courts so that Hill
could exhaust his Atkins claim, while recognizing that the “Ohio courts reviewing his case have
[already] concluded that Danny Hill is retarded and voluminous expert testimony supported this
conclusion” (citation omitted)). Yet the Ohio Court of Appeals does not attempt to address this
highly relevant evidence. See Maj. Op. at 15.
 Nos. 99-4317/14-3718                        Hill v. Shoop                                  Page 54


       Unfortunately, the majority papers over, when it does not outright ignore, the Ohio Court
of Appeals’s egregious mischaracterizations and omissions of probative favorable evidence.
Like the Ohio courts, the majority flagrantly downplays the overwhelming evidence in Hill’s
juvenile records that sets out Hill’s limitations in adaptive functioning.        For example, the
majority describes Hill’s school records as merely “suggest[ing] that [Hill] struggled
academically as a child.” Maj. Op. at 13. But unanimous observations from teachers, social
workers, and psychologists that Hill consistently performed far below his age-level in almost
every academic arena do not constitute a “suggestion” of a deficit. They are uncontradicted
evidence of a significant limitation. The majority admits that the Ohio Court of Appeals’s “short
summary of [Hill’s school records]” omits evidence concerning Hill’s skills in academics, self-
direction, and self-care. Id. at 12. But again, it attempts to erase the significance of this error by
portraying the evidence as only possibly “relevant to determining whether Hill had significant
limitations in two or more adaptive skills.” Id. at 14. That characterization cannot stand in the
face of clearly established law that instructs us to rely on “the documentation and other evidence
of [intellectual disability]” that has accumulated during the individual’s first eighteen years when
assessing intellectual functioning. Williams, 792 F.3d at 620 & n.4 (quoting Heller, 509 U.S. at
322) (“[E]vidence of intellectual disability from earlier in life is directly relevant to present-day
intellectual disability determinations.”).

       The majority refuses to recognize the substantial effect of these errors on our
determination of whether the Ohio Court of Appeals’s conclusion that Hill did not have
significant limitations in two or more adaptive skills was more than just incorrect but was
unreasonable.    Several courts have recognized that errors of this magnitude can fatally
undermine the factfinding process, rendering the resulting factual finding unreasonable. See
Taylor v. Maddox, 366 F.3d 992, 999–1001 (9th Cir. 2004) (holding that a state court’s clear
misapprehension or misstatement of the record that “goes to a material factual issue that is
central to petitioner’s claim” and a state court’s “failure to consider and weigh relevant
evidence” that is “highly probative and central to the petitioner’s claim” can render “the resulting
factual finding unreasonable”), abrogated on other grounds by Cullen v. Pinholster, 563 U.S.
170 (2011); Byrd v. Workman, 645 F.3d 1159, 1171–72 (10th Cir. 2011) (following Taylor);
Gray v. Zook, 806 F.3d 783, 791 (4th Cir. 2015) (“When a state court apparently ignores a
 Nos. 99-4317/14-3718                      Hill v. Shoop                                 Page 55


petitioner’s properly presented evidence, its fact-finding process may lead to unreasonable
determinations of fact under § 2254(d)(2).”); see also Miller-El, 537 U.S. at 346 (finding it
concerning under § 2254(d)(2) that a “state court also had before it, and apparently ignored”
probative evidence that was central to a petitioner’s claim of a constitutional violation). The
Ohio Court of Appeals did not just plainly misstate and grossly mischaracterize the record. Its
misstatements and mischaracterizations are of highly probative evidence related to Hill’s
adaptive functioning, which is central to his Atkins claim. Furthermore, the Ohio Court of
Appeals’s treatment of the historical record and of Hill’s functioning in prison contained
inexcusable omissions of evidence that not only are inconsistent with its findings but also are
“sufficient to support [Hill’s Atkins] claim when considered in the context of the full record.”
Taylor, 366 F.3d at 1001, 1007–08.        As detailed above, the Ohio courts’ reliance on the
conclusions of Drs. Olley and Huntsman cannot serve to mitigate or cure these errors.

                                               ***

       The evidence that Hill is intellectually disabled is overwhelming. It is clear from the
record that Hill was universally considered to be intellectually disabled and seriously lacking in
adaptive skills by schoolteachers, administrators, social workers, psychologists, the juvenile
court system, and even (previously) the Ohio Supreme Court. Hill consistently performed very
poorly in school (functional academics); there was consistent documentation that he had trouble
maintaining proper hygiene despite reminders (self-care); he had trouble making friends and
responding appropriately to authority figures (social and communication); and he was described
as a follower, easily led, and vulnerable to exploitation by adults (self-direction). The record
shows that these deficits largely continued into adulthood, particularly with respect to self-care
and functional academics. Nevertheless, the state courts and the experts they retained failed to
grapple with this extensive social history, choosing instead to favor the accounts of prison guards
and personal observations.

       The Ohio courts’ legal conclusions breach the most basic tenets of Atkins, and their
factual findings cannot be sustained on this record. Atkins, on its most basic level, forbids the
execution of persons who are intellectually disabled. It requires courts to look at all relevant
evidence of intellectual disability—and certainly evidence of manifestations before the age of 18.
 Nos. 99-4317/14-3718                        Hill v. Shoop                                 Page 56


This is not a case where evidence of intellectual disability comes out after conviction. Hill was
diagnosed as intellectually disabled from a very young age. He attended special education
classes. He could not be counted on to bathe. Yet, the Ohio courts were impressed by his ability
to incriminate himself to the police and to rehash a scripted story in a cloak of competency.
They valued the conflicting opinions of prison guards interacting with Hill in a highly structured
setting over professional reports and diagnoses recorded over a lifetime. Even if Atkins alone
poses no bar to offsetting adaptive deficiencies with adaptive strengths, the Ohio courts failed to
grapple with the evidence in the record indicating that Hill’s perceived strengths were actually
weaknesses. As the Ohio Court of Appeals itself stated at the penalty phase, “The record is
replete with competent, credible evidence which states that [Hill] has a diminished mental
capacity. He is essentially illiterate, displays poor word and concept recognition and, allegedly,
has deficient motor skills.” Hill, 1989 WL 142761, at *32. There is no getting around it—Hill is
intellectually disabled. To deny the obvious is unreasonable. Thus, respectfully, I dissent.

B. Ineffective Assistance of Counsel

       Because I believe that we should grant habeas relief on Hill’s Atkins claim, I would
pretermit Hill’s claim of ineffective assistance by his Atkins counsel. However, because the
majority reaches Hill’s ineffective-assistance-of-counsel claim, I write to express my views on
its analysis. The district court held that Hill’s ineffective-assistance-of-counsel claim is barred
by 28 U.S.C. § 2254(i), which prohibits a petitioner from seeking habeas relief because of
the ineffectiveness of his counsel at a post-conviction proceeding. Hill, 2014 WL 2890416, at
*52–53. At the heart of this issue is a deeply important constitutional question: whether
petitioners bringing Atkins claims that arise after their initial appeals due to the retroactivity of
Atkins have a Sixth Amendment right to the effective assistance of counsel. An answer in the
affirmative would trump any statutory instruction that seemingly bars such a claim.             The
majority, in denying Hill’s claim on the merits, decides not to resolve this issue. Maj. Op. at 23.
However, I believe that the importance of the issue warrants addressing why we should conclude
that Hill had the right to effective assistance of counsel during his Atkins hearing.

       The Warden’s argument and the district court’s conclusion that § 2254(i) prevents Hill
from bringing a habeas claim based on the ineffectiveness of his Atkins counsel rests on the
 Nos. 99-4317/14-3718                        Hill v. Shoop                               Page 57


foundation that Hill’s Atkins hearing qualifies as a post-conviction proceeding. Thus, under the
Supreme Court’s general rule, Hill had “no constitutional right to an attorney” and consequently
“cannot claim constitutionally ineffective assistance of counsel in such [a] proceeding[].”
Coleman v. Thompson, 501 U.S. 722, 752 (1991). However, in Hooks v. Workman, the Tenth
Circuit, the only other circuit to review this issue, “concluded that defendants in Atkins
proceedings have the right to effective counsel secured by the Sixth and Fourteenth
Amendments” even when the Atkins proceeding takes place after a defendant’s conviction due to
the retroactivity of Atkins. 689 F.3d 1148, 1183–84 (10th Cir. 2012). Consequently, the Tenth
Circuit held that, in such circumstances, a defendant’s ineffective-assistance-of-counsel claim
“[was] properly . . . subject to federal habeas review under 28 U.S.C. § 2254.” Id. at 1174.
I find the Tenth Circuit’s reasoning to be persuasive. The Supreme Court’s fundamental-fairness
jurisprudence also mandates that we conclude that Hill’s claim is cognizable under § 2254.
When examined in the context of Supreme Court habeas and capital-punishment
caselaw, Atkins should be read as establishing a special exception regarding the right to counsel
for intellectual-disability determinations due to the high stakes of the penalty involved:
the irrevocable taking of a person’s life.

       First, as Hooks makes clear, the nature of an Atkins proceeding clearly compels a
determination that the Sixth Amendment’s guarantee of effective assistance of counsel attaches
to the proceeding. For petitioners like Hill, an Atkins proceeding is “‘postconviction’ only in the
strict chronological sense.” Id. at 1183. Because Atkins was decided in 2002, after Hill had been
convicted and sentenced in 1986, Hill’s Atkins hearing was “‘the first designated proceeding’ at
which he could raise a claim of mental retardation.” Id. (quoting Martinez v. Ryan, 566 U.S. 1,
11 (2012)). That Hill had not and could not previously litigate his substantive constitutional
right not to be executed due to his intellectual disability “underscores the importance of
providing a capital defendant with the opportunity to fully present his constitutional issue, even
in the postconviction context.” State v. Lorraine, No. 2003-T-0159, 2005 WL 1208119, at *6
(Ohio Ct. App. May 20, 2005). Moreover, because the Atkins hearing was Hill’s first time
arguing the merits of his constitutional claim, Hill did not “have a brief from counsel or an
opinion of the court” on the issue, rendering Hill “ill equipped to represent [himself].” Martinez,
 Nos. 99-4317/14-3718                                Hill v. Shoop                                           Page 58


566 U.S. at 11 (quoting Halbert v. Michigan, 545 U.S. 605, 617 (2005)).14 Consequently, “the
usual rationale for denying a right to counsel in postconviction proceedings is inapposite.”
Hooks, 689 F.3d at 1183.15 In the death-penalty context, a defendant’s first opportunity to argue
that the State should not impose a capital sentence is always accompanied by the Sixth
Amendment right to effective assistance of counsel. There is no reason why that should not be
the case here.

         Although initiated by a civil petition in cases like Hill’s, an Atkins claim is intimately
associated with a capital criminal prosecution and its sentencing proceeding. Both the Supreme
Court and the Sixth Circuit recognize that an Eighth Amendment prohibition on the execution of
intellectually disabled persons imposes a substantive restriction on “the State’s power to punish.”
Penry v. Lynaugh, 492 U.S. 302, 330 (1989), abrogated on other grounds by Atkins, 536 U.S. at
304; see Atkins, 536 U.S. at 321; Hill, 300 F.3d at 681–82. Because an Atkins hearing goes to
the essential question of whether the State can impose the death penalty at all, it is “inextricably
intertwined with sentencing” and therefore cannot simply be categorized as a civil proceeding.
Hooks, 689 F.3d at 1184; see also Montgomery, 577 U.S. at 205–06; Austin v. United States,
509 U.S. 602, 608–09 n.4 (1993) (noting that “protections associated with criminal cases may
apply to a [civil proceeding] if it is so punitive that the proceeding must reasonably be
considered criminal”). And it is beyond question that an Atkins hearing is a critical stage of a
criminal proceeding, holding “significant consequences for the accused.” Bell v. Cone, 535 U.S.
685, 696 (2002); Hooks, 689 F.3d at 1184 (“We are hard-pressed to imagine a more ‘significant
consequence[] for the accused’ than a determination of whether the State has the power to take
his life.” (alteration in original) (quoting Bell, 535 U.S. at 696)). Thus, in his Atkins proceeding,
Hill has the Sixth Amendment right to effective assistance of counsel guaranteed to all critical


         14
            The trial court also suggested that Hill’s “case may present a first time opportunity for an Ohio common
pleas court to determine whether the Atkins decision bars the execution of a particular Death Row Inmate.” R. 97
[disc 1] (Suppl. App.) (Page 177).
          15
             I join the Tenth Circuit in querying “whether the retroactive applicability of Atkins to cases on collateral
review . . . makes void, as a matter of law, any ‘post conviction’ character that an Atkins proceeding might have.”
Hooks, 689 F.3d at 1183–84 n.18; see also Montgomery v. Louisiana, 577 U.S. 190, 205 (2016) (noting “that the
retroactive application of substantive rules does not implicate a State’s weighty interests in ensuring finality of
convictions and sentences” because “no resources marshaled by a State could preserve a conviction or sentence that
the Constitution deprives the State of power to impose”).
 Nos. 99-4317/14-3718                       Hill v. Shoop                                  Page 59


stages of criminal proceedings, including sentencing proceedings. See Montejo v. Louisiana,
556 U.S. 778, 786 (2009); Gardner v. Florida, 430 U.S. 349, 358 (1977).

       Additionally, the Fourteenth Amendment’s fundamental-fairness jurisprudence compels
us to conclude that Atkins hearings occurring due to retroactivity require effective assistance of
counsel.    Importantly, neither Martinez nor Coleman forecloses applying the Fourteenth
Amendment’s fundamental-fairness concerns to this issue. As Martinez notes, “Coleman v.
Thompson, left open . . . a question of constitutional law” and “suggested, though without
holding, that the Constitution may require States to provide counsel in initial-review collateral
proceedings because ‘in [these] cases . . . state collateral review is the first place a prisoner can
present a challenge to his conviction.’” Martinez, 566 U.S. at 8 (second and third alterations in
original) (quoting Coleman, 501 U.S. at 755).           And Martinez declined to answer that
constitutional question. Id. at 9.

       As discussed above, Hill’s Atkins posture is akin, but not identical, to an initial-review
collateral proceeding. No Supreme Court caselaw explicitly precludes applying due-process
considerations to this issue. In fact, the Supreme Court’s Due Process jurisprudence implicitly
and explicitly mandates that fundamental fairness requires the effective assistance of counsel as a
procedural safeguard in Atkins proceedings, even if they occur after a petitioner’s conviction and
initial sentencing due to chronological happenstance. In assessing what due process requires for
the post-conviction collateral proceedings at issue in Coleman, Murray v. Giarratano, 492 U.S. 1
(1989), and Pennsylvania v. Finley, the Supreme Court held that “the fundamental fairness
mandated by the Due Process Clause does not require that the State supply a lawyer.” 481 U.S.
551, 557 (1987). Unlike the discretionary post-conviction collateral proceedings at issue in those
cases, “the Constitution requires state collateral review courts to give retroactive effect to
[substantive rules],” which includes any procedural requirements, such as hearings, that “give[]
effect” to the Supreme Court’s “substantive holding.” Montgomery, 577 U.S. at 200, 210.
Unlike other post-conviction claims that states are allowed to bar, states are constitutionally
required to provide hearings for non-frivolous Atkins claims. Unlike collateral attacks that
attempt to “upset the prior determination of guilt,” Finley, 481 U.S. at 555 (quoting Ross v.
Moffit, 417 U.S. 600, 611 (1974)), an Atkins claim seeks to demonstrate that the imposed
 Nos. 99-4317/14-3718                       Hill v. Shoop                                Page 60


sentence is in fact void. See Montgomery, 577 U.S. at 203 (“[A] court has no authority to leave
in place a conviction or sentence that violates a substantive rule, regardless of whether the
conviction or sentence became final before the rule was announced.”). Defendants like Hill are
in a “fundamentally different position.” Finley, 481 U.S. at 559. They seek to vindicate a
constitutionally mandated right and to litigate their first opportunity to challenge the State’s
effort to deprive them of their life.

        Due to Hill’s unique position, at the very least, fundamental fairness mandates that he
receives effective assistance of counsel. “[F]undamental fairness entitles indigent defendants to
‘an adequate opportunity to present their claims fairly within the adversary system.’” Ake v.
Oklahoma, 470 U.S. 68, 77 (1985) (quoting Ross, 417 U.S. at 612). “[T]he lodestar of any effort
to devise a procedure must be the overriding dual imperative of providing redress for those with
substantial claims and of encouraging accuracy in the factfinding determination.”            Ford,
477 U.S. at 417 (Marshall, J.) (plurality opinion).         This is particularly so in the Eighth
Amendment context where “[t]he stakes are high.” Id.; see also id. at 425 (Powell, J., concurring
in part and concurring in the judgment) (“Due process is a flexible concept, requiring only ‘such
procedural protections as the particular situation demands.’” (quoting Mathews v. Eldridge, 424
U.S. 319, 334 (1976))).

        The nature of an Atkins hearing evinces a clear need for effective assistance of counsel.
One reason is because of the penalty at issue. The Supreme Court has consistently recognized
the “qualitative difference between death and other penalties calls for a greater degree of
reliability when the death sentence is imposed.” Lockett v. Ohio, 438 U.S. 586, 604 (1978). In
turn, the Court has held that determining “whether [a] petitioner should be executed at all,”
requires “heightened procedural requirements.” Ford, 477 U.S. at 425 (Powell, J., concurring in
part and concurring in the judgment); see Murray, 492 U.S. at 8–9 (noting that heightened
protections are needed when a court and jury “decide the question[] of . . . punishment”).
Among the myriad of procedural protections afforded to defendants in capital proceedings to
ensure fairness and reliability, the most basic and fundamental is the right to effective counsel.
As the Supreme Court explained in Powell v. Alabama, “[t]he right to be heard,” especially for
“those of feeble intellect,” “would be, in many cases, of little avail if it did not comprehend the
 Nos. 99-4317/14-3718                         Hill v. Shoop                                Page 61


right to be heard by counsel.” 287 U.S. 45, 68–69 (1932); see also Johnson v. Zerbst, 304 U.S.
458, 462–63 (1938) (stating that the right to counsel “embodies a realistic recognition of the
obvious truth that the average defendant does not have the professional legal skill to protect
himself when brought before a tribunal with power to take his life or liberty”). Without the
assistance of counsel, in cases like Hill’s, the defendant often remains unequipped to develop and
litigate effectively the factual and legal basis for an Atkins claim and already is at a disadvantage
due to confinement and intellectual disabilities. Under these conditions, when the defendant has
the burden of proof, the fairness and reliability of an Atkins proceeding must be called into
question. To hold that defendants do not have a right to counsel in an Atkins hearing, when it is
the first opportunity to determine whether the State has the power to execute a petitioner under
the applicable law, would require us to ignore the great weight of Supreme Court precedent that
instructs us that a proceeding determining the irreversible punishment of death necessitates
additional procedural protections. The loss of the right to counsel would ensure that “justice will
not ‘still be done.’” Johnson, 304 U.S. at 462 (citation omitted).

       Second, a claim of intellectual disability makes defendants like Hill different from other
petitioners, even other capital petitioners, because “some characteristics of [intellectual
disability] undermine the strength of the procedural protections that [the Supreme Court’s]
capital jurisprudence steadfastly guards.” Atkins, 536 U.S. at 317. Persons with intellectual
disabilities “have diminished capacities to understand and process information, to communicate,
. . . [and] engage in logical reasoning.” Id. at 318. To force them to litigate their condition
without the aid of counsel by definition leaves them subject to an increased risk of wrongful
execution. See id. at 306–07 (noting that these “impairments can jeopardize the reliability and
fairness of capital proceedings”). And any perceived competence could lead judges and juries to
find a lack of a disability, just as the Ohio courts did with Hill. Furthermore, due to the
infirmities of those who are intellectually disabled, the risk that they might be executed in
violation of the Eighth Amendment is heightened if their counsel provides ineffective assistance.
For an action in which the State’s legitimacy must be unassailable, the failure to recognize a
constitutional right to counsel in Atkins hearings occurring post-conviction would inflict grievous
doubts on the legitimacy of the State to take the life of one of its citizens.
 Nos. 99-4317/14-3718                       Hill v. Shoop                                 Page 62


       Whatever procedures a state devises to give effect to the Supreme Court’s substantive
holding in Atkins, the Supreme Court’s reasoning in Atkins and its fundamental fairness
jurisprudence already have established a constitutional floor, which includes effective assistance
of counsel. Due to the nature of the penalty and the “special risk of wrongful execution” that
intellectually disabled defendants face, Atkins, 536 U.S. at 321, the risk of a wrongful sentence is
intolerably high without the assistance of counsel. That is a risk that the Due Process Clause
cannot tolerate. And it is a risk that we, as a society, cannot tolerate. See Gardner, 430 U.S. at
357–58.

       Following Hooks and based on the above discussion, it is clear that “the right to counsel
flows directly from, and is a necessary corollary to, the clearly established law of Atkins.”
Hooks, 689 F.3d at 1184. I acknowledge, as does the Tenth Circuit, that the Supreme Court has
never explicitly said that defendants have a right to counsel in Atkins proceedings or identified an
Atkins proceeding as a critical stage.      Id.   But the Court’s recognition in Atkins of the
impairments caused by intellectual disability and their effects on the reliability and fairness of
capital proceedings, as well as the Court’s Due Process jurisprudence at the time of Atkins,
dictate only one conclusion. In a proceeding in which one of our fundamental rights, the right to
life, can be extinguished by the State, the Sixth Amendment and due process demand, at the very
least, the right to effective assistance of counsel as a safeguard to ensure a court’s determination
in an Atkins proceeding is fundamentally fair. See id. at 1185. I see no other constitutionally
permitted outcome.

       “[F]undamental fairness is the central concern of the writ of habeas corpus.” Strickland
v. Washington, 466 U.S. 668, 697 (1984). In this context, not only would § 2554(i) curtail a
constitutional right, but also it would run afoul of the central purpose of the constitutional writ
that it governs. For these reasons, we should conclude that Hill had a right to effective assistance
of counsel during his Atkins hearing and thus § 2254(i) does not bar his claim.
 Nos. 99-4317/14-3718                       Hill v. Shoop                                Page 63


                                        IV. CONCLUSION

       Long before the Supreme Court decided Atkins, teachers, administrators, psychologists,
and even the Ohio courts all determined that Danny Hill is intellectually disabled. Voluminous
records and observations detail Hill’s significant struggles with academics, self-care, and other
adaptive skills. At the time of Hill’s sentencing, none of those determinations carried any
constitutional significance in barring the State from imposing the death penalty as Hill’s sentence
for his conviction.    But they mattered.     That changed after Atkins held that the Eighth
Amendment bars the execution of intellectually disabled defendants. Now their consequence
also carried constitutional heft. Faced with a potential restriction on the ability of Ohio to
execute Hill, the Ohio courts reversed course and heedlessly discounted or disregarded the
historical evidence they once respected and considered. The question before us is whether this
sea change was an unreasonable application of Atkins and resulted in an unreasonable factual
determination. Somehow, the majority here answers no, brushing a thin veneer of deference
over the Ohio courts’ glaring omissions and mischaracterizations of the record and blatant
alteration of Atkins’s requirements.       But the basic tenets of Atkins and the record
evidence compel us not to discount or disregard the Ohio courts’ unreasonable determinations.
They matter. Respectfully, I dissent.
                                       _________________

                                           APPENDIX
                                       _________________

                      V. Suppression of Pretrial Statements to the Police

        In addition to challenging his eligibility for the death penalty after Atkins, Hill raised
several challenges to his conviction in his habeas petition. Because we remanded his case to the
state court after Atkins was decided in 2002, we did not reach the merits of those claims. Hill v.
Anderson, 300 F.3d 679 (6th Cir. 2002). We do so now and AFFIRM his conviction.

        Hill contends that the Ohio courts unreasonably applied clearly established federal law in
determining that Hill’s statements to police were admissible. Hill maintains that his statements
were “involuntary and false” because: his intellectual disability made him especially vulnerable
to police coercion; his intellectual deficiencies were known by the police, including interrogators
Sergeant Thomas Stewart, Sergeant Dennis Steinbeck, and his physically abusive uncle,
Detective Morris Hill; the police made statements to Hill that led him to believe that denying
guilt was “hopeless”; and Hill lacked the intellectual capacity to understand the legal
consequences of the statements he made (and the police recorded) while he was at the Warren
police station.

        Because the Ohio courts rejected this claim on the merits as part of Hill’s direct appeal,
see Hill, 595 N.E.2d at 890-91; Hill, 1989 WL 142761, at **5-8, Hill must show that the state
courts’ decisions involved an unreasonable application of clearly established federal law, as
determined by the Supreme Court. See 28 U.S.C. § 2254(d)(1). “[A]n unreasonable application
of th[e Supreme Court’s] holdings must be objectively unreasonable, not merely wrong; even
clear error will not suffice.” White v. Woodall, 134 S. Ct. 1697, 1702 (2014) (citation and
quotation marks omitted).

        In Miranda v. Arizona, 384 U.S. 436 (1966), the Supreme Court held that “[a] suspect in
custody must be advised . . .[,] ‘prior to any questioning[,] that he has the right to remain silent,
that anything he says can be used against him in a court of law, that he has the right to the
presence of an attorney, and that if he cannot afford an attorney one will be appointed for him
prior to any questioning if he so desires.’” Berghuis v. Thompkins, 560 U.S. 370, 380 (2010)
 Nos. 99-4317/14-3718            Appendix to the opinion of Gibbons, J.                   Page 65


(quoting Miranda, 384 U.S. at 479). This holding was necessitated by the Supreme Court’s
acknowledgement that “the coercion inherent in custodial interrogation blurs the line between
voluntary and involuntary statements, and thus heightens the risk that an individual will not be
accorded his privilege under the Fifth Amendment not to be compelled to incriminate himself.”
Dickerson v. United States, 530 U.S. 428, 434-35 (2000) (citation, quotation marks, and ellipses
omitted). Thus, “[w]hen police ask questions of a suspect in custody without administering the
required warnings, Miranda dictates that the answers received be presumed compelled and that
they be excluded from evidence at trial in the State’s case in chief.” Oregon v. Elstad, 470 U.S.
298, 317 (1985); see also Lego v. Twomey, 404 U.S. 477, 487-88 (1972) (“[Miranda] excludes
confessions flowing from custodial interrogations unless adequate warnings were administered
and a waiver was obtained.”).

       In this case, it is undisputed that Hill was given Miranda warnings and signed a waiver
prior to making the recorded statements that he sought to suppress at trial. Hill’s challenge, then,
is to the validity of that waiver. He argues that because his waiver was not knowing, intelligent,
and voluntary, it was invalid.

       A suspect may waive his Miranda rights only if “the waiver is made voluntarily,
knowingly and intelligently.”     Moran v. Burbine, 475 U.S. 412, 421 (1986) (citation and
quotation marks omitted).

       The inquiry has two distinct dimensions. First, the relinquishment of the right
       must have been voluntary in the sense that it was the product of a free and
       deliberate choice rather than intimidation, coercion, or deception. Second, the
       waiver must have been made with a full awareness of both the nature of the right
       being abandoned and the consequences of the decision to abandon it. Only if the
       totality of the circumstances surrounding the interrogation [reveals] both an
       uncoerced choice and the requisite level of comprehension may a court properly
       conclude that the Miranda rights have been waived.

Id. (citations and quotation marks omitted). For a waiver to be knowing and intelligent, the
suspect must be “fully advised of [his] constitutional privilege[s].” Colorado v. Spring, 479 U.S.
564, 574 (1987). To be voluntary, a confession may not be “the product of coercion, either
physical or psychological.” Rogers v. Richmond, 365 U.S. 534, 540 (1961). However, “[p]loys
to mislead a suspect or lull him into a false sense of security that do not rise to the level of
 Nos. 99-4317/14-3718                   Appendix to the opinion of Gibbons, J.                             Page 66


compulsion or coercion to speak are not within Miranda’s concerns.”                            Illinois v. Perkins,
496 U.S. 292, 297 (1990); see, e.g., Oregon v. Elstad, 470 U.S. 298, 317 (1985) (“[T]he
[Supreme] Court has refused to find that a defendant who confesses, after being falsely told that
his codefendant has turned State’s evidence, does so involuntarily.”) (citation omitted).

         “[C]oercive police activity is a necessary predicate to the finding that a confession is not
‘voluntary . . . .’” Colorado v. Connelly, 479 U.S. 157, 167 (1986). Although a suspect’s mental
condition may be a “significant factor in the ‘voluntariness’ calculus,” that “mental condition, by
itself and apart from its relation to official coercion, should [n]ever dispose of the inquiry into
constitutional ‘voluntariness.’”11 Id. at 164.

         On December 16, 1985, the Ohio state trial court held a hearing on Hill’s motion to
suppress his audio- and video-taped statements to the police.12 At the suppression hearing,
witnesses testified to the following facts.

         On September 12, 1985, two days after Fife was attacked, Hill went to the Warren Police
Department and approached Sergeant Stewart to talk about that “boy being beat up in the field.”
R. 28, PageID# 2748-49. Stewart, who was a friend of Detective Hill and had known (Danny)
Hill since he was approximately six years old, agreed to talk to Hill in the “Narcotics Room.” Id.
at 2750-51, 2782. Stewart testified that Hill had come to the police station voluntarily, i.e., that
no one had “brought him in,” and Hill’s testimony corroborated this assertion. Id. at 2751; R. 29,
PageID# 3130.

         Once in the Narcotics Room, Hill told Stewart that he had seen another boy, Reecie
Lowery, riding the bike of the boy “who was beat up.” R. 28, PageID# 2751-52. When Stewart
asked Hill, “How do you know it’s the boy’s bike?”, Hill responded, “I know it is.” Id. at 2752.

         11
           Under Supreme Court precedent, a person who meets the standard for intellectual disability may not be
executed. As discussed extensively above, we find that Hill is intellectually disabled and is entitled to have the writ
issue with respect to his sentence. However, the requirements for determining whether someone is intellectually
disabled under Atkins and Lott are different from the requirements for determining whether a waiver is knowing and
voluntary under Miranda. And a person who is intellectually disabled may still be able to knowingly and
voluntarily waive his Miranda rights.
         12
           The transcript of the suppression hearing can be found in the district court record at R. 28 and R. 29 in
Hill v. Anderson, No. 4:96-cv-00795 (N.D. Ohio Jan. 28, 1997). Because the pagination in the original transcript is
unclear, we will cite to the pagination used by the district court.
 Nos. 99-4317/14-3718             Appendix to the opinion of Gibbons, J.                   Page 67


Hill then told Stewart about the bike’s location and encouraged Stewart to “go out and get the
bike” before Lowery put it back in the wooded field where Fife was attacked. Id. After Hill told
Stewart that he was willing to show him where the bike was located, Stewart and Hill began
talking about various persons, including Tim Collins and Tim Combs (Hill’s co-defendant). Hill
insinuated that both Collins and Combs liked boys and might have been the ones who attacked
Fife. At some point during their talk, Hill mentioned that Fife was choked with his underwear.
Id. at 2756-57.

       Eventually, Stewart drove Hill to look for the bike, but because it was raining and
visibility was poor, Stewart and Hill did not go to the wooded field. Instead, Hill showed
Stewart where Combs lived. Id. at 2753-54. After dropping Hill off at his house, Stewart
compiled a report that he shared with his fellow officers, including Sergeant Steinbeck. Id. at
2755, 2757-58.

       The next day, September 13, 1985, Steinbeck went to Hill’s home around 9:30 or 10:00
in the morning to follow-up on the information that Hill had given to Stewart. Steinbeck asked
Hill to come talk to him at the police station and Hill agreed. Id. at 2762-63, 2881. Hill was
driven to the police station in the front seat of Steinbeck’s police cruiser and was not booked,
fingerprinted, or placed under arrest. Steinbeck read Hill his Miranda rights aloud, asked Hill if
he understood those rights, and had Hill sign a waiver of his Miranda rights before questioning
Hill off and on for approximately three hours. Id. at 2863-64, 2882-84. During those three
hours, Hill never asked for the questioning to stop, tried to leave, or asked to see an attorney. Id.
at 2865-66, 2885-89. After talking to Hill, Steinbeck transcribed a copy of Hill’s statement,
which also included a recital of his Miranda rights. However, Hill did not sign the statement that
day because Steinbeck had forgotten to ask him to do so after telling Hill he could go home with
his mother. Id. at 2866-69, 2889-90.

       On September 16, 1985, both Steinbeck and Detective Hill went to Hill’s home,
ostensibly to ask Hill to sign his statement from September 13 and to ask Hill’s mother for a
written statement regarding Hill’s alleged alibi. After putting up some initial resistance to
speaking to the police again, Hill, at the behest of his mother, agreed to come down to the police
 Nos. 99-4317/14-3718                   Appendix to the opinion of Gibbons, J.                Page 68


station, this time accompanied by his mother.                 Hill was not placed under arrest, booked,
fingerprinted, or handcuffed. Id. at 2869-70, 2890-92, 2899-2901, 2930-32.

        In the interrogation room, and apparently separated from his mother, Hill was verbally
advised of his Miranda rights by Detective Hill. Id. at 2871, 2901-02, 2933. Hill indicated that
he understood his rights. Id. at 2902. Although not initially present, Sergeant Stewart eventually
encountered Sergeant Steinbeck and Detective Hill in the interrogation room with (Danny) Hill.
Id. at 2758, 2872, 2908. At some point, officers told Hill they did not believe he was telling the
truth, and Stewart told Hill that he needed to be honest if he had “anything to do with [Fife’s
murder].” Id. at 2872, 2909-10. Officers also told Hill that it would “benefit him” to tell them
the truth, believing that Combs would likely blame the attack on Hill alone. Id. at 2909.

        Apparently at Hill’s request, Detective Hill was left alone with his nephew. According to
(Danny) Hill, while he and Detective Hill were alone, Detective Hill “threw [him] against the
wall,” slapped him across the face, and told him that he “better tell” the police what happened.
Id. at 2759, 2810-11, 2859, 2910, 2936-37, 2953. Hill also testified that his uncle kicked him
under the table in order to prompt Hill to (1) consent to his statement being taped and (2) begin
talking to police at the beginning of the taping.

        Detective Hill, unsurprisingly, described the time he spent alone with his nephew very
differently, testifying:

        At that point in time, you know, I set [sic] there, and I tried to let Danny know
        that wasn’t anyone [sic] going to hurt him. No one was going to do anything to
        him, but [I also told him] the fact that I kn[e]w that he was involved in the
        homicide, and I wanted to get the truth out of him. At that point in time, he
        looked at me and tears started to come from his eyes. When tears started coming
        from his eyes, he told me . . . , “I was there. I was in the field when he got
        murdered.” When the young Fife kid got murdered.13

R. 28, PageID# 2937. When Detective Hill emerged from the interrogation room a few minutes
later, he told the other officers that Hill was going to cooperate and tell them what happened. At
the time Detective Hill made this announcement, Hill was either crying or had tears in his eyes.
Id. at 2759, 2811, 2839, 2873, 2937-38.

        13
             Detective Hill also denied kicking his nephew.
 Nos. 99-4317/14-3718             Appendix to the opinion of Gibbons, J.                     Page 69


        At Stewart’s suggestion, Hill gave the police permission to tape his statement. Id. at
2759-60, 2873-76, 2912. Sergeant Steinbeck, Sergeant Stewart, and Detective Hill were all
present when Hill gave this initial audiotaped statement, as well as when Hill gave a second
statement that was videotaped by Detective James Teeple. Id. at 2874-75. According to Stewart,
Hill was not crying during the taped statement itself. About halfway through the audio-taping,
the police asked Hill to sign the statement he had given to Steinbeck on September 13. Id. at
2903. Hill was also read his Miranda rights once more at some point prior to giving the second,
videotaped statement. Id. at 2876, 2923, 2963-64. While giving his statements, Hill never asked
to stop the interrogation, requested an attorney, or asked to leave.               Sometime after the
interrogation, Hill was placed under arrest based on the details included in his statements. Id. at
2776.

        When asked questions about the nature of the interrogation generally, both Detective Hill
and Sergeant Stewart denied that the police threatened or made promises to Hill during the
interrogation, and asserted that Hill never asked for a lawyer. Id. at 2760, 2772, 2935, 2938.
When prompted by the prosecutor about Hill’s previous encounters with the police, Detective
Hill estimated that by the date of the September 16, 1985 interrogation, Hill had been arrested by
the Warren Police Department “[a]pproximately 15 to 20 times.” Id. at 2929. Both Detective
Hill and Sergeant Steinbeck testified that they had arrested Hill on prior occasions and had read
him his Miranda rights “[m]any times.” Id. at 2876, 2928-29. And two of the prosecution’s
exhibits at the suppression hearing included a waiver form and voluntary statement—both of
which included a recitation of Miranda rights—signed by Hill on March 6, 1984, which was
approximately a year-and-a-half before the September 16, 1985 interrogation.

        In adjudicating this claim, the state appellate court rejected Hill’s argument that his
waiver of his Miranda rights was invalid. Hill, 1989 WL 142761, at *5. Acknowledging that it
needed to make “discrete inquiries” as to both the “knowing and intelligent” and “voluntary”
aspects of Hill’s waiver, the appellate court considered these criteria in turn.

        With regard to the knowing and intelligent factor, the appellate court noted that although
the “lack of mental acuity . . . can interfere with an accused’s ability to give a knowing and
intelligent waiver,” there is no bright line rule for distinguishing between “those capable of an
 Nos. 99-4317/14-3718             Appendix to the opinion of Gibbons, J.                   Page 70


intelligent waiver from those who lack the ability to do so.” Id. The appellate court also
acknowledged the Supreme Court’s admonition in Connelly that a suspect’s mental condition, by
itself, does not necessarily prevent him from effectively waiving his Miranda rights. Id. In
analyzing the facts of Hill’s case specifically, the appellate court opined:

               [Hill] admittedly suffers from some mental retardation (although the
       evidence presented is divergent as to the severity of the handicap) and has had
       concomitant difficulties in language comprehension throughout his formal
       education. [Hill] is categorized as being mildly to moderately retarded. Evidence
       was presented which indicates that appellant is illiterate and this court
       acknowledges that literal recognition of each word contained in the “Miranda
       Rights” and/or “waiver form” may be beyond [Hill’s] mental comprehensive
       capacity.
               However, from the record here, particularly during the suppression
       hearing, this court is also aware (as was the trial court below) of the long and
       multi-faceted exposure [Hill] has had with the state’s criminal justice system.
       The evidential table in this case also demonstrates that [Hill] exhibited a
       functional capacity to understand these rights, including the right to appointed
       counsel. This was evident from the exchange that occurred during the audio and
       video tape sessions. The officers who interrogated [Hill] had either significant
       contact with him and/or had questioned him on prior occasions and had developed
       informed estimates as to [Hill’s] ability to understand, albeit in a vernacular sense,
       all aspects of the Miranda warning. The audio and video tapes of [Hill’s]
       interrogations disclose that [Hill] was capable of understanding the questions put
       to him and of responding intelligently.
               Moreover, the behavior of [Hill] during the police investigation belies the
       notion that he was no more than a malleable victim of police suggestion. [Hill]
       possessed the requisite intelligence to implicate other persons in the murder and
       was capable of modifying his story when inconsistencies were demonstrated to
       him.     Additionally, [Hill] qualified and corrected the police officers’
       misstatements of the factual scenario which he had related to them. He also was
       able to follow “verbal concepting,” displaying an understanding of the officers’
       direction of questioning and the dialogue utilized during the interrogation.

Hill, 1989 WL 142761, at *6. Based on the aforementioned concerns, and citing the Supreme
Court’s decisions in Miranda and Lego in support, the state appellate concluded that Hill’s
waiver was knowing and intelligent. Id.

       In addressing voluntariness, the appellate court rejected Hill’s argument that his waiver
was involuntary “as a result of his mental [infirmities] and the coercive action of the police.” Id.
First, the court noted that Hill’s IQ was not necessarily dispositive as to whether he was
 Nos. 99-4317/14-3718                  Appendix to the opinion of Gibbons, J.                             Page 71


incapable of voluntarily waiving his Miranda rights, particularly since he had been read those
rights in his many prior encounters with police. Id. at **6-7. In addressing Hill’s argument that
his intellectual deficiencies made him vulnerable to the police officers’ “psychological ploys,”
the appellate court noted that Hill was read his Miranda rights multiple times on September 13
and 16, 1985, and “appeared articulate and coherent as he answered questions.” Id. at *8.
Finally, in concluding that the record was “devoid of evidence indicating that the custodial
interrogation of [Hill] violated his constitutional rights,” the appellate court reasoned that
because (among other things): (1) Hill originally approached the police on September 12 of his
own accord; (2) Hill was read his Miranda rights numerous times without ever being placed
under arrest; and (3) “[t]he recorded conversations [between Hill and the police] d[id] not
suggest the use of any improprieties by the police,” Hill’s Miranda claim was without merit. Id.
at **9-10.

         The Ohio Supreme Court ruled similarly, stating: “Upon a careful review of the record,
we can discern no coercive or overreaching tactics employed by the police during questioning.”
Hill, 595 N.E.2d at 890. In making this finding, the court explicitly acknowledged that before
Hill turned 18, Detective Hill “would at times physically discipline [his nephew] at the request of
[Hill’s] mother.”14 Id. In fact, the court appeared to credit Detective Hill’s version of events—
i.e., that “[Hill] stated to [Detective] Hill that he was ‘in the field behind Valu King when the
young Fife boy got murdered.’” Id. The court also found, based on the Supreme Court’s ruling
in Connelly and Hill’s “his prior dealings with the criminal process as a juvenile,” that Hill’s
“mental aptitude did not undercut the voluntariness of his statements or his waiver of Miranda
rights.” Id. Finally, the Ohio Supreme Court rejected Hill’s contention that his waiver was
rendered involuntary by virtue of the police’s tactics during the interrogation. Id. at 891 (“Upon
a careful review of the testimony and the audiotape and videotape statements, we do not find that
the interrogation tactics used by the police officers, even in light of [Hill’s] mental capacity,
rendered the statements involuntary, or that the officers improperly induced [Hill] to make
incriminating statements.”).

         14
           Hill was 18 at the time of the September 16, 1985 interrogation, and Detective Hill testified at the
suppression hearing that he had not physically disciplined his nephew since at least six to eight months prior. R. 28,
PageID# 2976.
 Nos. 99-4317/14-3718              Appendix to the opinion of Gibbons, J.                  Page 72


         Reviewing the state courts’ decisions under § 2254(d)(1), the district court found that
Hill’s arguments that he should be granted habeas relief on this claim were without merit. Hill v.
Anderson, No. 4:96-cv-00795, 1999 U.S. Dist. LEXIS 23332, at **78-92 (N. D. Ohio Sept. 29,
1999).

         Applying AEDPA’s deferential review standard, we ask whether the state courts
unreasonably applied Supreme Court precedent in finding that Hill’s waiver of his Miranda
rights was voluntary, knowing, and intelligent. See 28 U.S.C. § 2254(d)(1). Connelly tells us
that a compromised mental state does not, “by itself and apart from its relation to official
coercion,” vitiate a defendant’s ability to waive his Miranda protections. See 479 U.S. at 164.
And Miller v. Fenton, 474 U.S. 104 (1985), directs us to treat state-court findings on “subsidiary
questions, such as the length and circumstances of the interrogation, the defendant’s prior
experience with the legal process, and familiarity with the Miranda warnings” as “conclusive”
on habeas review if they are “fairly supported in the record.” Id. at 117.

         In light of these admonitions, the state courts’ conclusion that Hill effectively waived his
Miranda rights was not “unreasonable” as that term has been defined by the Supreme Court.
The state courts could plausibly credit Detective Hill’s account of his interrogation techniques
over Hill’s allegations of physical abuse to find a lack of undue coercion and could point to
Hill’s prior experiences with the criminal justice system and the Miranda process as evidence
that Hill understood the nature of his waiver.

         Although the required deference to the state courts’ finding compels our holding on this
issue, we wish to express our consternation with this result. The record contains ample evidence
demonstrating that Hill’s waiver was neither voluntary nor knowing. Hill was interrogated, in
private, by a police-officer uncle who admitted to disciplining Hill physically in the past, and
who allegedly “‘threw [Hill] against the wall,’ slapped him across the face, and told him that he
‘better tell’ the police what happened” during the course of the interrogation. Supra p. 28. Hill’s
uncle then purportedly kicked Hill under the table to induce his consent to a videotaped
confession and kicked Hill again when he was reluctant to begin the confession.               When
considered alongside Hill’s intellectual disabilities, Detective Hill’s behavior raises grave
questions about the voluntariness of Hill’s waiver.
 Nos. 99-4317/14-3718              Appendix to the opinion of Gibbons, J.                     Page 73


        And while Hill was certainly exposed several times to Miranda warnings, we are not
convinced that he ever registered the warnings’ meaning. During the suppression hearing the
state trial court held in 1985, Hill’s attorney asked Hill a number of basic questions about his
understanding of Miranda:

        Q:        [W]hat are your Constitutional Rights?
        A:        I don’t know.
        Q:        What’s the word constitution mean?
        A:        I don’t know.
        Q:        What’s the word appointed—
        A:        When you point at somebody.
        Q:        You point at somebody?
        A:        Yeah.
        ....
        Q:        When the police talked to you, did you go ahead and talk to them?
        A:        Yes.
        Q:        Why?
        A:        They police. [sic] You’re supposed to talk to them.
        Q:        You have to talk to them?
        A:        Yep!
        Q:        Do you know what’s an attorney? [sic]
        A:        I don’t know.

R.29, PageID# 3114-16.

        It is difficult, in light of this testimony, to accept the state courts’ determination that Hill
“exhibited a functional capacity to understand [his] rights.” Hill, 1989 WL 142761, at *6.
Nevertheless, because of the procedural posture of this case, we are compelled to affirm the
district court.

        Accordingly, we AFFIRM the district court’s denial of habeas relief as to his
suppression claim.

          VI. Inflammatory Statements by the Prosecutor During Hill’s Bench Trial

        Hill also makes a prosecutorial misconduct claim based on the prosecutor’s allegedly
inflammatory statements to the three-judge panel that convicted Hill and sentenced him to death.
 Nos. 99-4317/14-3718             Appendix to the opinion of Gibbons, J.                 Page 74


          This claim is governed by § 2254(d)(1). As indicated above, Hill must show that the
state court’s decision “involved an unreasonable application of, clearly established Federal law,
as determined by the Supreme Court.” 28 U.S.C. § 2254(d)(1).

          The full-text of the “inflammatory statements” challenged by Hill may be found in his
opening brief. Some of those comments included:

           •   A reference to Raymond Fife being a 12-year-old boy from the community who had
               a “right to live,” a right to “be in school,” and a right “to be here today”;
           •   Statements that Hill was an “animal,” who “destroyed and devoured” Fife, and
               “would make the Marquis de Sade proud”;
           •   A statement that “you don’t necessarily have fingerprints on everything” with
               reference to the apparent lack of Fife’s fingerprints on his bike;
           •   The prosecutor’s opinion about which expert witness on a particular issue was
               “more qualified”;
           •   A statement that Detective Hill did not want to testify against his nephew;
           •   A reference to Hill being a “poor, dumb boy” who nonetheless violently raped two
               women and therefore “relishe[d] . . . inflicting pain and torture [on] other human
               beings”;
           •    A statement that Hill put Fife through a “living hell,” that Fife “had no justice
               while he was living,” and that justice demanded a guilty verdict;
           •   The prosecutor’s opinion that defense counsel had not shown “any mitigating
               factors” and that the aggravated factors “clearly outweigh[ed] the absence of any
               mitigation”;
           •   Two more references to Hill’s history of sexual assault, which the prosecution
               argued belied the idea that Hill had “difficulty with his motors skills”;
           •   A rambling soliloquy about how the prosecution would have liked to called Fife as
               a witness so he could describe the beating, strangulation, and sexual assault he
               endured, but Fife was “not here to testify about that thanks to [Hill].” The
               prosecutor also stated that Fife, if alive, would have testified about how he missed
               his family and his friends;
           •   A reference to Hill as “this manifestation of evil, this anomaly to mankind, this
               disgrace to mankind.”

          In adjudicating this claim as part of Hill’s direct appeal, the Ohio Supreme Court
(1) noted that trial counsel never objected to any of the “complained-of comments,” (2) opined
that those comments were therefore subject to plain error review only, and (3) concluded that the
prosecutor’s statements amount to “neither prejudicial error nor plain error[.]” Hill, 595 N.E.2d
at 898.     The Ohio Supreme Court also noted that in Ohio, “[courts] indulge in the usual
 Nos. 99-4317/14-3718                  Appendix to the opinion of Gibbons, J.                             Page 75


presumption that in a bench trial in a criminal case the court considered only the relevant,
material, and competent evidence in arriving at its judgment unless it affirmatively appears to the
contrary.” Hill, 595 N.E.2d at 898 (quoting State v. White, 239 N.E.2d 65, 70 (1968)).

         The district court rejected Hill’s prosecutorial misconduct claim as well, reasoning that:

         [Hill’s] case was tried before a three judge panel [that] presumably was able to
         remember the evidence presented at trial and not be misled by any of the
         prosecutor’s statements. Most of the statements were harmless . . . . Three judges
         should have been able to disregard any intended undue influence.15

1999 U.S. Dist. LEXIS 23332, at *110. Accordingly, the district court concluded that the Ohio
Supreme Court’s determination that “no prejudicial or plain error occurred . . . was not an
unreasonable application of clearly established law.” Id. at **110-11.

         In assessing whether the Ohio Supreme Court’s decision involved an unreasonable
application of federal law, the relevant Supreme Court holding is the Court’s decision in Darden
v. Wainwright, 477 U.S. 168, 181 (1986), which held that “a prosecutor’s improper comments
will be held to violate the Constitution only if they ‘so infected the trial with unfairness as to
make the resulting conviction a denial of due process.’” Parker v. Matthews, 576 U.S. 37, 45
(2012) (quoting Darden, 477 U.S. at 181). The Supreme Court has also held that “the Darden
standard is a very general one, leaving courts ‘more leeway in reaching outcomes in case-by-case
determinations.’” Id. at 48 (citation, quotation marks, and ellipses omitted).

         In Darden, the Supreme Court found that comments similar to some of those made by the
prosecutor in this case—particularly allusions to the death penalty and the defendant being an
“animal”—were improper. 477 U.S. at 179-80. Those comments, unlike the comments in this
case, were made before a jury, not a three-judge panel. Id. at 170-71. Nonetheless, the Supreme
Court noted that these improper statements did not “manipulate or misstate the evidence, [or]
implicate other specific rights of the accused such as the right to counsel or the right to remain
silent.” Id. at 182.


         15
           The state appellate court, in adjudicating this claim, similarly noted that although some of the
prosecutor’s comments would have “perhaps [been] prejudicially erroneous in a jury trial, [that] was not so [in Hill’s
case].” Hill, 1989 WL 142761, at *15.
 Nos. 99-4317/14-3718                  Appendix to the opinion of Gibbons, J.                            Page 76


        In this case, it is clear that the prosecutor’s comments were emotionally charged and
designed to paint Hill in a bad light. However, it does not appear that they misstated the
evidence in the case or implicated Hill’s constitutional rights. Further, any efforts to play on the
emotions of the three-judge panel would likely have been futile. Although they may not adopt a
presumption as strong as the one “indulged” by the Ohio courts, federal courts similarly presume
that a judge, as the trier of fact, can readily identify credible evidence, United States v. Thomas,
669 F.3d 421, 425 (4th Cir. 2012), give proper weight to the evidence, Caban v. United States,
728 F.2d 68, 75 (2d Cir. 1984), and understand what law is relevant to his or her deliberations,
United States v. Curtis, 782 F.2d 593, 599 (6th Cir. 1986). And Hill has put forth no evidence
indicating that the three-judge panel that tried his case was incapable of discerning what
constitutes admissible evidence and parsing such evidence out from any inflammatory or
irrelevant16 comments by the prosecutor.17 For these reasons, we conclude that the decision by
the Ohio Supreme Court was not an unreasonable application of clearly established law.

        We AFFIRM the district court’s denial of habeas relief as to Hill’s prosecutorial
misconduct claim.

             VII. The Trial Court’s Failure to Hold a Pretrial Competency Hearing

        Lastly, Hill argues that the trial court’s failure to inquire about Hill’s competency denied
him a fair trial under the due process clause of the Fourteenth Amendment. Here, the term “trial
court” refers to the court that tried Hill’s underlying offenses in 1985 and 1986.

        This claim is governed by § 2254(d)(1). As indicated above, the Supreme Court has held
that to obtain relief under § 2254(d)(1), the petitioner “must show that the state court’s ruling on
the claim being presented in federal court was so lacking in justification that there was an error

        16
           For example, the three-judge panel disclaimed any reliance on Hill’s “prior crimes . . . in reaching its
verdict.” See Hill, 595 N.E.2d at 893.
        17
            Hill’s reference to a single line in the panel’s opinion that referred to Hill and Combs’ “blood lust
characterized by a series of acts of torture, rape, and murder,” does not change this conclusion. The rest of the
opinion describes Fife’s injuries, and the means by which they were inflicted (based on the evidence at trial), in
great detail. The opinion also indicates that the judges were struck by the “total lack of remorse” shown by Hill
appearing at the police station to seek a reward after Fife’s death. Looking at the document as a whole, there is no
indication that the comment with which Hill takes issue was derived from the prosecutor’s statements rather than the
judges’ own assessments of the offenses.
 Nos. 99-4317/14-3718                    Appendix to the opinion of Gibbons, J.                           Page 77


well understood and comprehended in existing law beyond any possibility for fairminded
disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011). In assessing competence, the
relevant question is whether the defendant’s “mental condition is such that he lacks the capacity
to understand the nature and object of the proceedings against him, to consult with counsel, and
to assist in preparing his defense.” Indiana v. Edwards, 554 U.S. 164, 170 (2008). If the
defendant’s mental condition meets this description, the courts may not try him.18 Id.

         Hill maintains that because the trial court knew that he had “limitations in vocabulary,
ability to calculate, and ability to draw” and “could not recognize or understand a majority of the
words on the Miranda waiver form,” the trial court should have “conduct[ed] further inquiry into
[Hill’s] competency to stand trial.” Hill’s Br. at 124-25. With regard to this final issue, Hill
requests that this Court determine “not whether the state court was unreasonable in finding
Danny competent to stand trial, but whether it was unreasonable under Pate19 and Drope20 not to
make such an inquiry in the first instance.” Id. at 124. Hill also argues, with no elaboration and
minimal citation to the record,21 that the Ohio Supreme Court “unreasonably applied Pate and
Drope” in determining that Hill was competent to stand trial. Id. at 125.

         The Warden, for his part, asserts that “[a]lthough Hill is intellectually limited, his
demeanor at trial was such that the trial court had no reason to sua sponte assess Hill for
competence to stand [trial].” The Warden also argues that:

         The trial record gives every indication that Hill was compliant, cooperative and
         appropriately attentive to the proceedings. Moreover, the trial judge had ample
         opportunity to assess Hill’s ability to navigate through the trial proceedings,
         where Hill testified extensively during a pre-trial suppression hearing, and also
         had a direct colloquy with the trial court for acceptance of the jury waiver. In

         18
           Again, our conclusion that Hill is intellectually disabled and thus ineligible for execution under Atkins
does not mean that Hill was incompetent to stand trial or that the trial court should have presumed his incompetence
and ordered a competency hearing sua sponte. The two inquiries are different, and even Atkins recognizes that
“[m]entally retarded persons frequently . . . are competent to stand trial.” 536 U.S. at 318.
         19
              Pate v. Robinson, 383 U.S. 375 (1966).
         20
              Drope v. Missouri, 420 U.S. 162 (1975).
         21
            This issue occupies three pages in Hill’s opening brief and just over a page in his reply brief. The only
record citation in the opening brief seeks to demonstrate that Hill “could not recognize or understand a majority of
the words on the Miranda waiver form.”
 Nos. 99-4317/14-3718            Appendix to the opinion of Gibbons, J.                   Page 78


       addition, none of the three mental health experts who testified for the defense at
       trial expressed a concern about Hill’s competence to stand trial.

Warden’s Br. at 97. Hill’s reply brief does not address these contentions.

       Neither the state appellate court nor the Ohio Supreme Court opinions from Hill’s direct
appeal noted Hill’s competency argument as one of his nineteen assignments of error and
twenty-five propositions of law, respectively. See generally State v. Hill, 595 N.E.2d 884 (Ohio
1992); State v. Hill, Nos. 3720, 3745, 1989 WL 142761 (Ohio Ct. App. Nov. 27, 1989). Instead,
the only similar claims addressed by these courts pertained to Hill’s arguments that he could not
knowingly and voluntarily waive his right to counsel or his right to a jury trial due to his alleged
intellectual disability. See, e.g., Hill, 595 N.E.2d at 890-91, 895; Hill, 1989 WL 142761, at **3,
5-7, 13-14. The district court found that Hill raised the issue of competency only under state
law, not federal law, and that Hill did not raise the competency claim under federal law until
filing for state post-conviction relief. Hill, 1999 U.S. Dist. LEXIS 23332, at **92-93. On this
basis, the district court concluded that Hill’s competency claim was procedurally defaulted. Id.
at **93-94 (citing State v. Hill, No. 94-T-5116, 1995 WL 418683 (Ohio Ct. App. June 16,
1995)). The Warden argues that even if Hill’s claim was not procedurally defaulted, it fails on
the merits. We agree.

       On December 16, 1985, the trial court held a hearing on Hill’s motion to suppress his
statements to the police. Defense counsel called Hill as a witness to testify with respect to “the
circumstances under which [he] gave statements to the police department.” R. 29, PageID#
3101. In response to the trial court’s questions, Hill indicated that he understood the purpose and
nature of the hearing. Id. at 3103-04. He went on to testify about the means by which he arrived
at the police station, as well as his inability to leave police custody prior to the arrival of his
mother on Friday, September 13, 1985. On Monday, September 16, 1984, Hill returned to the
police station at his mother’s behest with his uncle, Detective Hill, and another police officer,
Sergeant Steinbeck. As discussed earlier, Hill testified that while he and Detective Hill were
alone, Detective Hill threw Hill against the wall, slapped him, and told him to tell the police what
had happened. Hill also claimed that after being physically abused by his uncle, he told the
 Nos. 99-4317/14-3718                 Appendix to the opinion of Gibbons, J.                          Page 79


police what they wanted to hear because he was afraid of both Detective Hill and the other
officers. Id. at 3114, 3118-19.

        Defense counsel, for his part, attempted to demonstrate that Hill could neither read nor
write and that Hill signed the Miranda waiver without understanding its contents or knowing
what it meant; meanwhile, the prosecutor attempted to demonstrate that Hill had been to the
Warren police department many times before based on theft-related crimes and was therefore
familiar with the department’s Miranda form. Id. at 3107-09, 3115, 3121-23, 3152-53, 3155.
On cross-examination, Hill testified that he signed the Miranda waiver because the police told
him to do so. Id. at 3135-37. Hill’s testimony ended following questions from the trial court
about Hill’s alleged physical abuse at the hands of Detective Hill.

        Hill appeared before the trial court once more on January 7, 1986, this time to waive his
right to a jury trial. See Hill, 595 N.E.2d at 889. The trial court’s colloquy with Hill, which was
designed to determine whether Hill’s waiver was knowing and voluntary, included an
explanation of the jury selection system, the role of the jury, the jury waiver’s effect on some of
Hill’s pending motions, defense counsel’s possible motives for seeking to waive Hill’s right to a
jury trial, and the differences between a jury and three-judge panel in terms of number of
persons, familiarity with the law and the facts of the case, and demographic composition. The
trial court read the waiver aloud to Hill and suggested the Hill go over the waiver with his
attorney. Waiver of Jury Trial Hr’g Tr. at 10-11.22 Hill indicated that he had discussed the issue
of waiver with both his attorney and his mother, and there was a 25-minute recess in which the
attorney and Hill’s mother apparently discussed the waiver with him further. Id. at 5-6. After
the recess, Hill affirmatively stated that he wanted to be tried by the three-judge panel. Id. at 12.

        A review of Hill’s testimony during the December 16, 1985, suppression hearing reveals
that Hill claimed to understand the nature of the hearing and was able to answer questions posed
by the prosecutor, defense counsel, and the trial court. Hill stated more than once when he did
not understand or did not know the answer to a question, either on his own or with attorney
prompting. He also appeared to understand the role of the trial judge. Hill’s interactions with

        22
          The transcript of the jury waiver hearing can be found in the district court record at R. 30 in Hill v.
Anderson, No. 4:96-cv-00795 (N.D. Ohio Jan. 28. 1997).
 Nos. 99-4317/14-3718             Appendix to the opinion of Gibbons, J.                     Page 80


the trial court at the January 7, 1986 hearing on his waiver of jury trial also failed to raise any red
flags regarding competence. Although the trial court did most of the talking, Hill did not express
any confusion about the nature of the waiver, and was given an opportunity to go over the
considerations discussed by the trial court with his attorney and mother before and during the
hearing. After Hill conferred with his attorney, the following exchange took place:

       COURT: All right. Danny, you’ve been talking with your lawyer now, have you
              not, for the last 25 minutes or so?
       DEFENDANT HILL: Yeah.
       COURT: And did he go over this matter of a jury trial with you?
       DEFENDANT HILL: Yeah.
       COURT: And you want to tell me now what decision you’ve made after talking
               this over.
       DEFENDANT HILL: I want to have—
       COURT: What do you want to do? Who do you want to try it? Three judges—
       DEFENDANT HILL: Three judges.
       COURT: —or do you want the jury?
       DEFENDANT HILL: You.
       COURT: I hope you understand—you mean myself and two other judges?
       DEFENDANT HILL: (Nods head affirmatively.)

Id. At no point during the hearing did Hill behave in a manner, or make a statement indicating,
that he did not understand the nature of the waiver.

       On this record, there is no indication that Hill did not understand the nature of the
proceedings against him or that he could not consult with defense counsel to assist in his case.
See Edwards, 554 U.S. at 170. Although Hill is correct that the record suggests that he was
functionally illiterate at the time of the suppression hearing, Hill cites no authority for the
proposition that trial courts should equate illiteracy to incompetence. He also cites no authority
for the proposition that because there were other signs that he was intellectually limited, i.e., his
limited vocabulary or “ability to draw similarities,” the trial court should have doubted his
competence to stand trial and ordered a competency hearing sua sponte. As indicated above, the
trial court had at least two opportunities to observe Hill and interact with him directly, and these
incidents did not suggest that Hill was incompetent to stand trial under Pate, Drope, or the more
recent Supreme Court case, Edwards.
 Nos. 99-4317/14-3718             Appendix to the opinion of Gibbons, J.            Page 81


       For the aforementioned reasons, we AFFIRM the district court’s denial of habeas relief
as to Hill’s due process claim.